Exhibit 10.1

EMPLOYEE MATTERS AGREEMENT

between

THE BABCOCK & WILCOX COMPANY

and

BABCOCK & WILCOX ENTERPRISES, INC.

dated as of

June 8, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

ARTICLE I          DEFINITIONS

     1      

Section 1.1

  

Definitions

     1      

Section 1.2

  

Interpretation

     9   

ARTICLE II         ASSIGNMENT OF EMPLOYEES

     10      

Section 2.1

  

Active Employees

     10      

Section 2.2

  

Former Employees

     11      

Section 2.3

  

Employment Law Obligations

     12      

Section 2.4

  

Employee Records

     12   

ARTICLE III        EQUITY AND INCENTIVE COMPENSATION PLANS

     14      

Section 3.1

  

General Principles

     14      

Section 3.2

  

Tax Reporting and Withholding; Payment of Option Exercise Price

     15      

Section 3.3

  

Restricted Stock Units and Restricted Stock

     16      

Section 3.4

  

Stock Options and Stock Appreciation Rights

     18      

Section 3.5

  

Performance-Based Awards

     20      

Section 3.6

  

Section 16(b) of the Exchange Act; Code Sections 162(m) and 409A

     23      

Section 3.7

  

Certain Bonus Payments

     23      

Section 3.8

  

Change in Control

     24      

Section 3.9

  

Conformity with Non-U.S. Laws

     24      

Section 3.10

  

Employment Treatment

     24   

ARTICLE IV        GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

     25      

Section 4.1

  

General Principles

     25      

Section 4.2

  

Sponsorship and/or Establishment of SpinCo Plans

     27      

Section 4.3

  

Service Credit

     27      

Section 4.4

  

Plan Administration

     28   

ARTICLE V         PENSION, EXCESS AND SUPPLEMENTAL PLANS

     28      

Section 5.1

  

General Principles

     28      

Section 5.2

  

U.S. Pension Transfers

     29      

Section 5.3

  

Canada Pension Transfer

     32      

Section 5.4

  

Excess and Supplemental Plans

     32   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page     

Section 5.5

  

Group Annuity Contract

     33   

ARTICLE VI        THRIFT PLANS

     33      

Section 6.1

  

U.S. Thrift Plans

     33      

Section 6.2

  

Treatment of RemainCo Common Stock and SpinCo Common Stock

     34      

Section 6.3

  

U.S. Transfer of Accounts

     35      

Section 6.4

  

Canada Thrift Plans

     35      

Section 6.5

  

Canada Transfer of Accounts

     36   

ARTICLE VII       WELFARE PLANS

     36      

Section 7.1

  

Establishment of SpinCo Welfare Plans

     36      

Section 7.2

  

Transitional Matters Under SpinCo Welfare Plans

     37      

Section 7.3

  

VEBA

     38      

Section 7.4

  

Continuity of Benefits, Benefit Elections and Beneficiary Designations

     38      

Section 7.5

  

Insurance Contracts

     38      

Section 7.6

  

Third-Party Vendors

     39      

Section 7.7

  

Claims Experience

     39      

Section 7.8

  

Allocation of Demutualization Proceeds

     39      

Section 7.9

  

Grandfathered Foundry Employees

     39   

ARTICLE VIII      BENEFIT ARRANGEMENTS

     40   

ARTICLE IX        WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

     40      

Section 9.1

  

General Principles

     40      

Section 9.2

  

Crossover Claims

     40      

Section 9.3

  

Additional Details

     40      

Section 9.4

  

Ohio Guarantees

     41   

ARTICLE X         RETENTION, SEVERANCE AND OTHER MATTERS

     41      

Section 10.1

  

Retention Agreements

     41      

Section 10.2

  

Severance

     42      

Section 10.3

  

Accrued Time Off

     42      

Section 10.4

  

Leaves of Absence

     42   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page     

Section 10.5

  

Collective Bargaining Agreements

     42      

Section 10.6

  

Director Programs

     42      

Section 10.7

  

Restrictive Covenants in Employment and Other Agreements

     43      

Section 10.8

  

Non-Solicitation

     43   

ARTICLE XI        GENERAL PROVISIONS

     44      

Section 11.1

  

Preservation of Rights to Amend

     44      

Section 11.2

  

Confidentiality

     44      

Section 11.3

  

Administrative Complaints/Litigation

     44      

Section 11.4

  

Reimbursement and Indemnification

     45      

Section 11.5

  

Costs of Compliance with Agreement

     45      

Section 11.6

  

Fiduciary Matters

     45      

Section 11.7

  

Registration Statement

     46      

Section 11.8

  

Entire Agreement

     46      

Section 11.9

  

Binding Effect; No Third-Party Beneficiaries; Assignment

     46      

Section 11.10

  

Amendment

     46      

Section 11.11

  

Failure or Indulgence Not Waiver; Remedies Cumulative

     46      

Section 11.12

  

Notices

     47      

Section 11.13

  

Counterparts

     47      

Section 11.14

  

Severability

     47      

Section 11.15

  

Governing Law

     47      

Section 11.16

  

Performance

     47      

Section 11.17

  

Construction

     48      

Section 11.18

  

Effect if Distribution Does Not Occur

     48   

 

-iii-



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT is entered into as of June 8, 2015 between The
Babcock & Wilcox Company, a Delaware corporation (“RemainCo”), and Babcock &
Wilcox Enterprises, Inc., a Delaware corporation (“SpinCo”). RemainCo and SpinCo
are sometimes referred to herein, individually, as a “Party,” and, collectively,
as the “Parties.” Capitalized terms used herein and not otherwise defined shall
have the respective meanings ascribed to such terms in Article I hereof.

RECITALS

WHEREAS, SpinCo is a wholly owned subsidiary of RemainCo;

WHEREAS, the Board of Directors of RemainCo has determined that it would be
appropriate and in the best interests of RemainCo and its stockholders to
effectuate the Distribution as described in the Master Separation Agreement
between RemainCo and SpinCo dated as of June 8, 2015 (the “Master Separation
Agreement”);

WHEREAS, the Master Separation Agreement provides, among other things, subject
to the terms and conditions thereof, for the Distribution and for the execution
and delivery of certain other agreements, including this Agreement, in order to
facilitate and provide for the separation of SpinCo and its subsidiaries from
RemainCo; and

WHEREAS, in order to ensure an orderly transition under the Master Separation
Agreement, it will be necessary for the Parties to allocate between them assets,
liabilities and responsibilities with respect to certain employee compensation,
benefit plans and programs, and certain employment matters.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the Parties, intending to be legally bound, agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1.1:

“Additional mPower Performance RSUs” has the meaning set forth in
Section 3.5(d).

“Additional RemainCo RSUs” has the meaning set forth in Section 3.3(b).

“Additional SpinCo RSAs” has the meaning set forth in Section 3.3(d).

“Additional SpinCo RSUs” has the meaning set forth in Section 3.3(c).

“Affiliate” has the meaning set forth in the Master Separation Agreement.



--------------------------------------------------------------------------------

“Agreement” means this Employee Matters Agreement together with all Schedules
hereto and all amendments, modifications and changes hereto and thereto entered
into in accordance with Section 11.10.

“Ancillary Agreements” has the meaning set forth in the Master Separation
Agreement.

“Benefit Arrangement” means any contract, agreement, policy, practice, program,
plan, trust or arrangement (other than any Welfare Plan, any RemainCo Pension
Plan, Thrift Plan, Excess Plan, Restoration Plan, SERP or SPP, any SpinCo
Pension Plan, Thrift Plan or Excess Plan, the SpinCo New Restoration Plan, the
SpinCo New SERP, the SpinCo SPP, or any bonus, stock-based compensation or other
form of incentive compensation), providing for benefits, perquisites or
compensation of any nature to any Employee, or to any family member, dependent
or beneficiary of any such Employee, including, travel and accident, tuition
reimbursement, vacation, sick, personal or bereavement days, and holidays.

“COBRA” means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as codified at Part 6 of Subtitle B of Title I of ERISA and at Code
Section 4980B.

“Code” means the U.S. Internal Revenue Code of 1986.

“Confidential Information” has the meaning set forth in the Master Separation
Agreement.

“Crossover Claim” has the meaning set forth in Section 9.2.

“Distribution” has the meaning set forth in the Master Separation Agreement.

“Distribution Date” has the meaning set forth in the Master Separation
Agreement.

“Distribution Multiple” has the meaning set forth in the Master Separation
Agreement.

“Employee” means any RemainCo Employee, Former RemainCo Employee, SpinCo
Employee or Former SpinCo Employee.

“Employee Transfer Date” means June 1, 2015.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974.

“Former RemainCo Employee” has the meaning set forth in Section 2.2(b).

“Former SpinCo Employee” has the meaning set forth in Section 2.2(c).

“Grandfathered Foundry Employee” means a Former RemainCo Employee who terminated
employment prior to January 1, 2007 while performing services at SpinCo’s
Barberton, Ohio foundry site in the normal course of such employee’s duties.

“Initial Trust Transfer Amount” has the meaning set forth in Section 5.2(d).

“Initial Trust Transfer Date” has the meaning set forth in Section 5.2(d).

 

- 2 -



--------------------------------------------------------------------------------

“IRS” means the U.S. Internal Revenue Service.

“Master Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

“McDermott EMA” means that certain Employee Matters Agreement dated as of
July 2, 2010, by and among McDermott International Inc., a Pennsylvania
corporation, McDermott Investments, LLC, a Delaware limited liability company,
RemainCo and Babcock & Wilcox Investment Company, a Delaware corporation, as
amended by Amendment to Employee Matters Agreement, dated as of August 3, 2010,
and as further amended by Amendment No. 2 to Employee Matters Agreement, dated
as of August 10, 2010.

“MEGTEC Performance RSU” has the meaning set forth in Section 3.5(e).

“mPower Performance RSU” has the meaning set forth in Section 3.5(d).

“Non-U.S. Holder” means a grantee under any of the RemainCo Legacy Equity Plans
who is listed on Schedule 1.1(a).

“NYSE” means the New York Stock Exchange.

“Participating SpinCo Employers” has the meaning set forth in Section 7.1.

“Participation Period” has the meaning set forth in Section 7.4(b).

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Person” has the meaning set forth in the Master Separation Agreement.

“Post-Distribution RemainCo Option” has the meaning set forth in Section 3.4(b).

“Post-Distribution RemainCo Share Price” means the simple average of the volume
weighted average per share price of RemainCo Common Stock trading on the NYSE on
each of the first three trading days following the Distribution Date.

“Post-Distribution SpinCo Share Price” means the simple average of the volume
weighted average per share price of SpinCo Common Stock trading on the NYSE on
each of the first three trading days following the Distribution Date.

“Pre-Distribution RemainCo Share Price” means the volume weighted average per
share price of RemainCo Common Stock trading “regular way” on the NYSE on the
Distribution Date.

“Privacy Contract” means any contract entered into in connection with applicable
privacy protection laws or regulations.

“Registration Statement Effectiveness Date” means the first date on which the
applicable registration statement on Form S-1, Form S-8 or another appropriate
form as contemplated by Section 11.7 shall be effective under the Securities Act
of 1933.

 

- 3 -



--------------------------------------------------------------------------------

“RemainCo” has the meaning set forth in the preamble to this Agreement.

“RemainCo Actuary” means an enrolled actuary appointed by RemainCo.

“RemainCo Annuity Contract” means Metropolitan Life Insurance Company Group
Annuity Contract Nos: 9088 and 9088A by and between RemainCo or its Subsidiary
and Metropolitan Life Insurance Company, which provide for the payment of
pension benefits to certain U.S.-based Former RemainCo Employees and Former
SpinCo Employees.

“RemainCo Benefit Arrangement” means any Benefit Arrangement sponsored or
maintained by a member of the RemainCo Group on the Employee Transfer Date.

“RemainCo Business” has the meaning set forth in the Master Separation
Agreement.

“RemainCo Canada Pension Plans” means the RemainCo Canada Salaried Pension Plan
and the Babcock & Wilcox Canada Ltd. Hourly-Paid Employees’ Pension Plan.

“RemainCo Canada Salaried Pension Plan” means the Babcock & Wilcox Canada Ltd.
Salaried Employees’ Retirement Plan.

“RemainCo Canada Thrift Plan” means the savings arrangement for salaried
employees of Babcock & Wilcox Canada Ltd. and Babcock & Wilcox Power Generation
Group Canada Corp. consisting of the Registered Retirement Savings Plan, group
policy # 20000796; the Employee Profit Sharing Plan, group policy # 40000796;
and the Tax Free Savings account, group policy # 41000007.

“RemainCo Common Stock” means the common stock of RemainCo, par value $0.01 per
share.

“RemainCo Employee” means any individual who is employed by a member of the
RemainCo Group on the Employee Transfer Date.

“RemainCo Entity” has the meaning set forth in the Master Separation Agreement.

“RemainCo Equity Compensation Award” means each RemainCo RSU, Additional
RemainCo RSU, RemainCo RSA, Post-Distribution RemainCo Option, Replacement
RemainCo Unit, mPower Performance RSU, Additional mPower Performance RSU, and
MEGTEC Performance RSU.

“RemainCo Excess Plan” means any excess plan sponsored or maintained by any one
or more members of the RemainCo Group on the Employee Transfer Date, including
each of those set forth on Schedule 1.1(b).

“RemainCo Governmental Operations Plan” means the Retirement Plan for Employees
of Babcock & Wilcox Governmental Operations.

“RemainCo Group” has the meaning set forth in the Master Separation Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“RemainCo Legacy Award Holders” means the holders of one or more RemainCo RSUs,
RemainCo RSAs, RemainCo Options or performance-based equity awards under any of
the RemainCo Legacy Equity Plans who will not be a RemainCo Employee or a SpinCo
Employee and will not, as of the Distribution Date, be a member of the Board of
Directors of either RemainCo or SpinCo; provided, however, that the term
“RemainCo Legacy Award Holder” shall not include any SpinCo Legacy Award Holder.

“RemainCo Legacy Equity Plan” means any equity plan sponsored or maintained by a
member of the RemainCo Group immediately prior to the Distribution Date,
including each of those set forth on Schedule 1.1(c).

“RemainCo Master Trust” means the trust that holds the commingled assets of the
RemainCo U.S. Pension Plans and the SpinCo U.S. Pension Plan.

“RemainCo Ohio Guarantees” has the meaning set forth in the Master Separation
Agreement.

“RemainCo Options” means options to purchase shares of RemainCo Common Stock and
stock appreciation rights with respect to shares of RemainCo Common Stock, in
either case granted pursuant to any of the RemainCo Legacy Equity Plans before
the Distribution Date.

“RemainCo Pension Plans” means the defined benefit retirement plans sponsored
and maintained by any one or more members of the RemainCo Group on the Employee
Transfer Date, including the RemainCo Canada Pension Plans and the RemainCo U.S.
Pension Plans, but excluding the RemainCo Excess Plan.

“RemainCo Restoration Plan” means The Babcock & Wilcox Company Defined
Contribution Restoration Plan.

“RemainCo RSAs” means restricted stock awards issued under any of the RemainCo
Legacy Equity Plans before the Distribution Date.

“RemainCo RSUs” means restricted stock units or deferred stock units issued
under any of the RemainCo Legacy Equity Plans before the Distribution Date that
are not subject to performance conditions.

“RemainCo SERP” means the Supplemental Executive Retirement Plan of The
Babcock & Wilcox Company.

“RemainCo SPP” means The Babcock & Wilcox Company Supplemental Payments Plan.

“RemainCo Thrift Plans” means the defined contribution retirement plans
sponsored and maintained by any one or more members of the RemainCo Group on the
Employee Transfer Date, including the RemainCo U.S. Thrift Plan, the RemainCo
Canada Thrift Plan, the Nuclear Fuel Services Inc. Savings Plan for Hourly
Employees, and the NOG-E Hourly Employees’ Savings Plan, but excluding the
RemainCo Restoration Plan and the RemainCo SERP.

 

- 5 -



--------------------------------------------------------------------------------

“RemainCo Transfer Amount” has the meaning set forth in Section 5.2(c).

“RemainCo Transfer Date” has the meaning set forth in Section 5.2(a).

“RemainCo U.S. Pension Plans” means the RemainCo Governmental Operations Plan,
the Nuclear Fuel Services, Inc. Retirement Plan for Salaried Employees and the
Nuclear Fuel Services, Inc. Retirement Plan for Hourly Employees.

“RemainCo U.S. Pension Beneficiaries” has the meaning set forth in
Section 5.2(a).

“RemainCo U.S. Thrift Plan” means The Babcock & Wilcox Company Thrift Plan.

“RemainCo U.S. Thrift Plan Beneficiaries” has the meaning set forth in
Section 6.1.

“RemainCo U.S. Transferred Benefit” has the meaning set forth in Section 5.2(a).

“RemainCo Welfare Plan” means any Welfare Plan sponsored or maintained by any
one or more members of the RemainCo Group on the Employee Transfer Date.

“Replacement MEGTEC Performance RSU” has the meaning set forth in
Section 3.5(e).

“Replacement RemainCo Units” has the meaning set forth in Section 3.5(b).

“Replacement SpinCo Option” has the meaning set forth in Section 3.4(a).

“Replacement SpinCo Units” has the meaning set forth in Section 3.5(a).

“Replacement SpinCo RSUs” has the meaning set forth in Section 3.3(a).

“SpinCo” has the meaning set forth in the preamble to this Agreement.

“SpinCo Actuary” means an enrolled actuary appointed by SpinCo.

“SpinCo Business” has the meaning set forth in the Master Separation Agreement.

“SpinCo Canada Pension Beneficiaries” has the meaning set forth in Section 5.3.

“SpinCo Canada Pension Plans” means the SpinCo Canada Salaried Pension Plan, the
Diamond CanaPower Pension Plan and the Registered Pension Plan for Melville
Hourly Employees.

“SpinCo Canada Salaried Pension Plan” has the meaning set forth in Section 5.3.

“SpinCo Canada Thrift Plan” has the meaning set forth in Section 6.4.

“SpinCo Canada Thrift Plan Beneficiaries” has the meaning set forth in
Section 6.4.

“SpinCo Canada Transferred Benefit” has the meaning set forth in Section 5.3.

 

- 6 -



--------------------------------------------------------------------------------

“SpinCo Commercial Operations Plan” means the Retirement Plan for Employees of
Babcock & Wilcox Commercial Operations.

“SpinCo Common Stock” means the common stock of SpinCo, par value $0.01 per
share.

“SpinCo Employee” means any individual who is employed by a member of the SpinCo
Group on the Employee Transfer Date.

“SpinCo Entity” has the meaning set forth in the Master Separation Agreement.

“SpinCo Equity Compensation Award” means each Replacement SpinCo RSU, Additional
SpinCo RSU, Additional SpinCo RSA, Replacement SpinCo Option, Replacement SpinCo
Unit, and Replacement MEGTEC Performance RSUs.

“SpinCo Excess Plan” means any excess plan sponsored or maintained by any one or
more members of the SpinCo Group on the Employee Transfer Date, including each
of those set forth on Schedule 1.1(d).

“SpinCo FSA” has the meaning set forth in Section 7.4(b).

“SpinCo Group” has the meaning set forth in the Master Separation Agreement.

“SpinCo Legacy Award Holders” means the holders of one or more RemainCo RSUs,
RemainCo RSAs, RemainCo Options or performance-based equity awards under any of
the RemainCo Legacy Equity Plans who are former employees of a member of the
SpinCo Group (and will not be SpinCo Employees or RemainCo Employees and will
not, immediately after the Distribution Date, serve on the Board of Directors of
either RemainCo or SpinCo) and are listed on Schedule 1.1(e).

“SpinCo Master Trust” has the meaning set forth in Section 5.2(d).

“SpinCo New Equity Plan” means the plan or plans adopted by SpinCo and approved
by RemainCo, as sole stockholder of SpinCo prior to the Distribution, as set
forth on Schedule 1.1(f), under which the SpinCo equity-based awards described
in Article III shall be issued.

“SpinCo New Restoration Plan” means the defined contribution restoration plan
adopted by SpinCo prior to the Distribution.

“SpinCo New SERP” means the supplemental executive retirement plan adopted by
SpinCo prior to the Distribution.

“SpinCo Ohio Guarantees” has the meaning set forth in the Master Separation
Agreement.

“SpinCo Pension Plans” means the defined benefit retirement plans sponsored and
maintained by any one or more members of the SpinCo Group on the Employee
Transfer Date,

 

- 7 -



--------------------------------------------------------------------------------

including the SpinCo Canada Pension Plans, the SpinCo U.S. Pension Plan and the
Diamond Power Specialty Limited Retirement Benefits Plan, but excluding the
SpinCo Excess Plan.

“SpinCo SPP” has the meaning set forth in Section 5.4(d).

“SpinCo Thrift Plans” means the defined contribution retirement plans sponsored
and maintained by any one or more member of the SpinCo Group on the Employee
Transfer Date, including the SpinCo U.S. Thrift Plan and the SpinCo Canada
Thrift Plan, but excluding the SpinCo New Restoration Plan and the SpinCo New
SERP.

“SpinCo Transfer Amount” has the meaning set forth in Section 5.2(c).

“SpinCo Transfer Date” has the meaning set forth in Section 5.2(a).

“SpinCo U.S. Pension Beneficiaries” has the meaning set forth in Section 5.2(a).

“SpinCo U.S. Pension Plan” means the SpinCo Commercial Operations Plan.

“SpinCo U.S. Thrift Plan” has the meaning set forth in Section 6.1.

“SpinCo U.S. Thrift Plan Beneficiaries” has the meaning set forth in
Section 6.1.

“SpinCo U.S. Transferred Benefit” has the meaning set forth in Section 5.2(a).

“SpinCo Welfare Plan” means any Welfare Plan sponsored or maintained by any one
or more members of the SpinCo Group on the Employee Transfer Date.

“SpinCo Welfare Plan Participants” has the meaning set forth in Section 7.1.

“Subsidiary” has the meaning set forth in the Master Separation Agreement.

“U.S.” means the United States of America.

“True Up Payment” has the meaning set forth in Section 5.2(d).

“Trust Transfer Date” has the meaning set forth in Section 5.2(f).

“Value” has the meaning set forth in Section 5.2(e).

“VEBA” has the meaning set forth in Section 7.3.

“WARN” means the U.S. Worker Adjustment and Retraining Notification Act, and any
applicable state or local law equivalent.

“Welfare Plan” means a “welfare plan” as defined in ERISA Section 3(1) and also
means a cafeteria plan under Code Section 125 and any benefits offered
thereunder, including pre-tax premium conversion benefits, a dependent care
assistance program, contribution funding toward a health savings account and
flex or cashable credits.

 

- 8 -



--------------------------------------------------------------------------------

Section 1.2 Interpretation. In this Agreement, unless the context clearly
indicates otherwise:

(a) words used in the singular include the plural and words used in the plural
include the singular;

(b) if a word or phrase is defined in this Agreement, its other grammatical
forms, as used in this Agreement, shall have a corresponding meaning;

(c) reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

(g) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(h) all references to a specific time of day in this Agreement shall be based
upon Eastern Standard Time or Eastern Daylight Savings Time, as applicable, on
the date in question;

(i) whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified;

(j) accounting terms used herein shall have the meanings historically ascribed
to them by RemainCo and its Subsidiaries, including SpinCo for this purpose, in
its and their internal accounting and financial policies and procedures in
effect immediately prior to the date of this Agreement;

(k) reference to any Article, Section or Schedule means such Article or Section
of, or such Schedule to, this Agreement, as the case may be, and references in
any Section or definition to any clause means such clause of such Section or
definition;

(l) the words “this Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Section or other provision of this Agreement;

(m) the term “commercially reasonable efforts” means efforts which are
commercially reasonable to enable a Party, directly or indirectly, to satisfy a
condition to or otherwise assist in the consummation of a desired result and
which do not require the performing Party to expend funds or assume liabilities
other than expenditures and liabilities

 

- 9 -



--------------------------------------------------------------------------------

which are customary and reasonable in nature and amount in the context of a
series of related transactions similar to the Separation;

(n) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(o) reference to any Law (including statutes and ordinances) means such Law
(including any and all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(p) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement; and any reference to a third party shall be deemed to mean a Person
who is not a Party or an Affiliate of a Party;

(q) if there is any conflict between the provisions of the main body of this
Agreement and the Schedules hereto, the provisions of the main body of this
Agreement shall control unless explicitly stated otherwise in such Schedule;

(r) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the U.S.;

(s) the titles to Articles and headings of Sections contained in this Agreement
and in any Schedule and in the table of contents to this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of or to affect the meaning or interpretation of this Agreement; and

(t) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be.

ARTICLE II

ASSIGNMENT OF EMPLOYEES

Section 2.1 Active Employees.

(a) SpinCo Employees. Except as otherwise set forth in this Agreement, effective
as of the Employee Transfer Date, the employment of the SpinCo Employees will
commence with or be continued by a member of the SpinCo Group. Each of the
Parties agrees to execute, and to seek to have the applicable employees execute,
such documentation as may be necessary to reflect such assignments and
transfers.

(b) RemainCo Employees. Except as otherwise set forth in this Agreement,
effective as of the Employee Transfer Date, the employment of the RemainCo
Employees will

 

- 10 -



--------------------------------------------------------------------------------

commence with or be continued by a member of the RemainCo Group. Each of the
Parties agrees to execute, and to seek to have the applicable employees execute,
such documentation as may be necessary to reflect such assignments and
transfers.

(c) At-Will Status. Notwithstanding the above or any other provision of this
Agreement, nothing in this Agreement shall create any obligation on the part of
any member of the RemainCo Group or any member of the SpinCo Group to continue
the employment of any employee for any period following the date of this
Agreement or the Distribution or to change the employment status of any employee
from “at will,” to the extent such employee is an “at will” employee under
applicable law.

(d) Severance. The Distribution and the assignment, transfer or continuation of
the employment of employees as contemplated by this Section 2.1 shall not be
deemed a severance of employment of any employee for purposes of this Agreement
and, except as otherwise provided in Section 6.2, any plan, policy, practice or
arrangement of any member of the RemainCo Group or any member of the SpinCo
Group.

(e) Change of Control/Change in Control. Neither the completion of the
Distribution nor any transaction in connection with the Distribution shall be
deemed a “change of control” or “change in control” for purposes of any plan,
policy, practice or arrangement relating to directors, employees or consultants
of any member of the RemainCo Group or any member of the SpinCo Group.

Section 2.2 Former Employees.

(a) General Principles. Except as otherwise provided in this Agreement, each
former employee of any member of the RemainCo Group or any member of the SpinCo
Group as of the Employee Transfer Date will be considered a former employee of
the RemainCo Group or the SpinCo Group based on his employer as of his last day
of employment with any RemainCo Entity or SpinCo Entity.

(b) Former RemainCo Employees. For purposes of this Agreement, former employees
of the RemainCo Group shall be deemed to include (i) all employees who, as of
their last day of employment, were employed by a RemainCo Entity and will not be
either a SpinCo Employee or a RemainCo Employee and (ii) all employees who are
categorized as “Former B&W Employees” for purposes of the McDermott EMA by the
parties to such agreement and who will not be a SpinCo Employee, a RemainCo
Employee or a Former SpinCo Employee as of the Employee Transfer Date
(collectively, the “Former RemainCo Employees”).

(c) Former SpinCo Employees. For purposes of this Agreement, former employees of
the SpinCo Group shall be deemed to include all employees who, as of their last
day of employment, were employed by a SpinCo Entity and will not be either a
SpinCo Employee or a RemainCo Employee (collectively, the “Former SpinCo
Employees”).

 

- 11 -



--------------------------------------------------------------------------------

Section 2.3 Employment Law Obligations.

(a) WARN Act. Effective as of the Employee Transfer Date, (i) the RemainCo Group
shall be responsible for providing any necessary WARN notice (and meeting any
similar state law notice requirements) with respect to any termination of any
RemainCo Employee and (ii) the SpinCo Group shall be responsible for providing
any necessary WARN notice (and meeting any similar state law notice
requirements) with respect to any termination of any SpinCo Employee.

(b) Compliance With Employment Laws. Effective as of the Employee Transfer Date,
(i) each member of the RemainCo Group shall be responsible for adopting and
maintaining any policies or practices, and for all other actions and inactions,
necessary to comply with employment-related laws and requirements relating to
the employment of its RemainCo Employees and the treatment of any applicable
Former RemainCo Employees in respect of their former employment, and (ii) each
member of the SpinCo Group shall be responsible for adopting and maintaining any
policies or practices, and for all other actions and inactions, necessary to
comply with employment-related laws and requirements relating to the employment
of its SpinCo Employees and the treatment of any applicable Former SpinCo
Employees in respect of their former employment.

Section 2.4 Employee Records.

(a) Records Relating to RemainCo Employees and Former RemainCo Employees. All
records and data in any form relating to RemainCo Employees and Former RemainCo
Employees shall be the property of the RemainCo Group, except that records and
data pertaining to such an employee and relating to any period that such
employee was (i) employed by any member of the SpinCo Group or (ii) covered
under any employee benefit plan sponsored by any member of the SpinCo Group (to
the extent that such records or data relate to such coverage) prior to the
Employee Transfer Date shall be jointly owned by those members of the SpinCo
Group and the RemainCo Group.

(b) Records Relating to SpinCo Employees and Former SpinCo Employees. All
records and data in any form relating to SpinCo Employees and Former SpinCo
Employees shall be the property of the SpinCo Group, except that records and
data pertaining to such an employee and relating to any period that such
employee was (i) employed by any member of the RemainCo Group or (ii) covered
under any employee benefit plan sponsored by any member of the RemainCo Group
(to the extent that such records or data relate to such coverage) prior to the
Employee Transfer Date shall be jointly owned by those members of the RemainCo
Group and the SpinCo Group.

(c) Sharing of Records. The Parties shall use their respective commercially
reasonable efforts to provide the other Party such employee-related records and
information as necessary or appropriate to carry out their respective
obligations under applicable law (including any relevant privacy protection laws
or regulations in any applicable jurisdictions or Privacy Contract), this
Agreement, any other Ancillary Agreement or the Master Separation Agreement, and
for the purposes of administering their respective employee benefit plans and
policies. All information and records regarding employment, personnel and
employee benefit

 

- 12 -



--------------------------------------------------------------------------------

matters of RemainCo Employees and Former RemainCo Employees shall be accessed,
retained, held, used, copied and transmitted on and after the Employee Transfer
Date by members of the RemainCo Group in accordance with all applicable laws,
policies and Privacy Contracts relating to the collection, storage, retention,
use, transmittal, disclosure and destruction of such records. All information
and records regarding employment, personnel and employee benefit matters of
SpinCo Employees and Former SpinCo Employees shall be accessed, retained, held,
used, copied and transmitted on and after the Employee Transfer Date by members
of the SpinCo Group in accordance with all applicable laws, policies and Privacy
Contracts relating to the collection, storage, retention, use, transmittal,
disclosure and destruction of such records.

(d) Access to Records. To the extent not inconsistent with this Agreement and
any applicable privacy protection laws or regulations or Privacy Contracts,
access to such records on and after the Employee Transfer Date will be provided
to members of the RemainCo Group and members of the SpinCo Group in accordance
with the Master Separation Agreement. In addition, notwithstanding anything to
the contrary, the RemainCo Group shall be provided reasonable access to those
records necessary for their administration of any plans or programs on behalf of
RemainCo Employees and Former RemainCo Employees on and after the Employee
Transfer Date as permitted by any applicable privacy protection laws or
regulations or Privacy Contracts. The RemainCo Group shall also be permitted to
retain copies of all restrictive covenant agreements with any SpinCo Employee or
Former SpinCo Employee in which any member of the RemainCo Group has a valid
business interest. In addition, the SpinCo Group shall be provided reasonable
access to those records necessary for their administration of any plans or
programs on behalf of SpinCo Employees and Former SpinCo Employees on and after
the Employee Transfer Date as permitted by any applicable privacy protection
laws or regulations or Privacy Contracts. The SpinCo Group shall also be
permitted to retain copies of all restrictive covenant agreements with any
RemainCo Employee or Former RemainCo Employee in which any member of the SpinCo
Group has a valid business interest.

(e) Maintenance of Records. With respect to retaining, destroying, transferring,
sharing, copying and permitting access to all such information, RemainCo and
SpinCo shall (and shall cause their respective Subsidiaries to) comply with all
applicable laws, regulations, Privacy Contracts and internal policies, and shall
indemnify and hold harmless each other from and against any and all liability,
claims, actions, and damages that arise from a failure (by the indemnifying
party or its Subsidiaries or their respective agents) to so comply with all
applicable laws, regulations, Privacy Contracts and internal policies applicable
to such information.

(f) No Access to Computer Systems or Files. Except as set forth in the Master
Separation Agreement or any Ancillary Agreement, no provision of this Agreement
shall give (i) any member of the RemainCo Group direct access to the computer
systems or other files, records or databases of any member of the SpinCo Group
or (ii) any member of the SpinCo Group direct access to the computer systems or
other files, records or databases of any member of the RemainCo Group, unless
specifically permitted by the owner of such systems, files, records or
databases.

 

- 13 -



--------------------------------------------------------------------------------

(g) Relation to Master Separation Agreement. The provisions of this Section 2.4
shall be in addition to, and not in derogation of, the provisions of the Master
Separation Agreement governing Confidential Information, including Sections 6.3,
6.4 and 6.5 of the Master Separation Agreement.

(h) Confidentiality. Except as otherwise set forth in this Agreement, all
records and data relating to Employees shall, in each case, be subject to the
confidentiality provisions of the Master Separation Agreement and any other
applicable agreement and applicable law.

(i) Cooperation. Each Party shall use commercially reasonable efforts to
cooperate to share, retain and maintain data and records that are necessary or
appropriate to further the purposes of this Section 2.4 and for each Party to
administer its respective benefit plans to the extent consistent with this
Agreement and applicable law, and each Party agrees to cooperate as long as is
reasonably necessary to further the purposes of this Section 2.4. Except as
provided under any Ancillary Agreement, no Party shall charge another Party a
fee for such cooperation.

ARTICLE III

EQUITY AND INCENTIVE COMPENSATION PLANS

Section 3.1 General Principles.

(a) For the avoidance of doubt, the provisions of this Article III shall not
apply unless the Distribution takes place. RemainCo and SpinCo shall take any
and all reasonable action as shall be necessary and appropriate to further the
provisions of this Article III.

(b) Where an award granted under one of the RemainCo Legacy Equity Plans is
replaced by an award under the SpinCo New Equity Plan in accordance with the
provisions of this Article III, such award generally shall be on terms which are
in all material respects identical to the terms of the award which it replaces
(including any requirements of continued employment) but subject to any
necessary changes to take into account (i) that the award relates to SpinCo
Common Stock, (ii) that the SpinCo New Equity Plan is administered by SpinCo,
(iii) if applicable, that the grantee under the award is employed or affiliated
with a new employer or plan sponsor, and (iv) the adjustments required by this
Article III. Where an award granted under one of the RemainCo Legacy Equity
Plans is adjusted in accordance with the provisions of this Article III, such
award shall otherwise continue to retain the same terms and conditions of the
original award, subject to any necessary changes to take into account that the
grantee under the award is employed or affiliated with a new employer or plan
sponsor, if applicable, and the adjustments required by this Article III.

(c) Subject to Section 3.10, following the Distribution, a grantee who has
outstanding awards under one or more of the RemainCo Legacy Equity Plans and/or
replacement awards under the SpinCo New Equity Plan shall be considered to have
been employed by the applicable plan sponsor before and after the Distribution
for purposes of (i) vesting and (ii) determining the date of termination of
employment as it applies to any such award.

 

- 14 -



--------------------------------------------------------------------------------

(d) No award described in this Article III, whether outstanding or to be issued,
adjusted, substituted or cancelled by reason of or in connection with the
Distribution, shall be adjusted, settled, cancelled, or exercisable, until in
the judgment of the administrator of the applicable plan or program such action
is consistent with all applicable law, including federal securities laws. Any
period of exercisability will not be extended on account of a period during
which such an award is not exercisable in accordance with the preceding
sentence.

(e) Except as otherwise expressly provided in this Article III, from and after
the Distribution Date, (i) SpinCo shall have sole responsibility for the
administration of the SpinCo New Equity Plan and the settlement of the SpinCo
Equity Compensation Awards, and no member of the RemainCo Group shall have any
liability or responsibility therefor, and (ii) the appropriate member of the
RemainCo Group shall have sole responsibility for the administration of the
RemainCo Legacy Equity Plans and the settlement of the RemainCo Equity
Compensation Awards, and no member of the SpinCo Group shall have any liability
or responsibility therefor. Notwithstanding the foregoing, SpinCo and its
designees shall have exclusive authority and discretion with respect to all
employment-related determinations or decisions required or permitted to be made
by the applicable sponsor, administrator or employer entity under the terms of
the RemainCo Legacy Equity Plans with respect to RemainCo Equity Compensation
Awards held by SpinCo Employees, and RemainCo and its designees shall have
exclusive authority and discretion with respect to all employment-related
determinations or decisions required or permitted to be made by the applicable
sponsor, administrator or employer entity under the terms of the SpinCo New
Equity Plan with respect to SpinCo Equity Compensation Awards held by RemainCo
Employees. RemainCo and SpinCo agree to administer the RemainCo Equity
Compensation Awards and SpinCo Equity Compensation Awards, respectively, in
accordance with any determination or decision made by the other Party in
accordance with the preceding sentence upon reasonable notice of such
determination or decision.

(f) Notwithstanding Section 3.1(e), in the case of any outstanding RemainCo
Equity Compensation Awards or SpinCo Equity Compensation Awards with respect to
which (i) the award is vested as of the Distribution Date (or to the extent
partially vested as of the Distribution Date) and (ii) a valid deferral election
is in effect as of the Distribution Date, (x) RemainCo (or one or more members
of the RemainCo Group, as designated by RemainCo) shall have sole responsibility
for the settlement of those SpinCo Equity Compensation Awards held by RemainCo
Legacy Award Holders, RemainCo Employees or, as of the Distribution Date,
members of the Board of Directors of RemainCo and (y) SpinCo (or one or more
members of the SpinCo Group, as designated by SpinCo) shall have sole
responsibility for the settlement of those RemainCo Equity Compensation Awards
held by Spinco Legacy Award Holders, SpinCo Employees or, as of the Distribution
Date, members of the Board of Directors of SpinCo.

Section 3.2 Tax Reporting and Withholding; Payment of Option Exercise Price.

(a) SpinCo (or one or more members of the SpinCo Group, as designated by SpinCo)
shall be responsible for (i) the satisfaction of all tax reporting and
withholding requirements in respect of the issuance, vesting or settlement, on
or after the Distribution Date, of RemainCo Equity Compensation Awards and
SpinCo Equity Compensation Awards held by

 

- 15 -



--------------------------------------------------------------------------------

SpinCo Legacy Award Holders, SpinCo Employees and, as of the Distribution Date,
members of the Board of Directors of SpinCo and (ii) remitting the appropriate
tax or withholding amounts to the appropriate taxing authorities in respect of
the distribution and vesting of all such awards.

(b) RemainCo (or one or more members of the RemainCo Group, as designated by
RemainCo) shall be responsible for (i) the satisfaction of all tax reporting and
withholding requirements in respect of the issuance, vesting or settlement, on
or after the Distribution Date, of RemainCo Equity Compensation Awards and
SpinCo Equity Compensation Awards held by RemainCo Legacy Award Holders,
RemainCo Employees and, as of the Distribution Date, members of the Board of
Directors of RemainCo and (ii) remitting the appropriate tax or withholding
amounts to the appropriate taxing authorities in respect of the distribution and
vesting of all such awards.

(c) Upon the exercise of a Post-Distribution RemainCo Option or a Replacement
SpinCo Option, the exercise price of such stock option will be remitted in cash
by the option administrator to the issuer of the option (the appropriate member
of the RemainCo Group or the SpinCo Group, as applicable) and the applicable
withholding taxes of such stock option or stock appreciation right will be
remitted in cash by the option administrator to the entity (the appropriate
member of the RemainCo Group or the SpinCo Group, as applicable) responsible for
payroll taxes, withholding and reporting with respect to the option pursuant to
this Section 3.2. Upon vesting or payment, as applicable, of RemainCo RSUs,
Additional RemainCo RSUs, RemainCo RSAs, Replacement RemainCo Units, mPower
Performance RSUs, Additional mPower Performance RSUs, MEGTEC Performance RSUs,
Replacement SpinCo RSUs, Additional SpinCo RSUs, Additional SpinCo RSAs,
Replacement SpinCo Units, and Replacement MEGTEC Performance RSUs, the
applicable withholding will be remitted in cash by the administrator to the
entity (the appropriate member of the RemainCo Group or the SpinCo Group, as
applicable) responsible for payroll taxes, withholding and reporting with
respect to such awards pursuant to this Section 3.2. To the extent necessary to
provide the withholding amount in cash to the entity responsible for payroll
taxes, withholding, and reporting (e.g., in the case of share withholding), the
issuer of the applicable award will provide the withholding amount in cash.
Notwithstanding the foregoing, the method of remittance of the exercise price of
any stock option or any applicable withholding taxes may vary for legal or
administrative reasons.

(d) Each Party shall use commercially reasonable efforts to cooperate to share,
retain and maintain data and records that are necessary or appropriate to
further the purposes of this Section 3.2, and each Party agrees to cooperate as
long as is reasonably necessary to further the purposes of this Section 3.2.
Except as provided under any Ancillary Agreement, no Party shall charge another
Party a fee for such cooperation.

Section 3.3 Restricted Stock Units and Restricted Stock.

(a) 2015 RSUs and Non-U.S. Awards—SpinCo Holders. Each SpinCo Legacy Award
Holder and each grantee under any of the RemainCo Legacy Equity Plans who will
be a SpinCo Employee, in either case who holds, as of the Distribution Date, one
or more RemainCo RSUs (excluding RemainCo RSUs granted in respect of service on
the Board of

 

- 16 -



--------------------------------------------------------------------------------

Directors of RemainCo) that were granted (i) on or after January 1, 2015 or
(ii) to a Non-U.S. Holder, shall receive, effective as of the Distribution Date
and immediately prior to the Distribution, as a replacement award in
substitution for each such RemainCo RSU (which shall be cancelled), a number of
restricted or deferred (as applicable) stock units with respect to and payable
in shares of SpinCo Common Stock or (if, but only if, provided for under the
terms of the applicable RemainCo RSU) cash (“Replacement SpinCo RSUs”) under the
SpinCo New Equity Plan having a value immediately after the Distribution Date
equal to the value of the shares of RemainCo Common Stock subject to the
RemainCo RSU (calculated using the Pre-Distribution RemainCo Share Price), as
calculated pursuant to the following provisions. In each case, the number of
Replacement SpinCo RSUs shall be equal to (x) divided by (y), where (x) is the
Pre-Distribution RemainCo Share Price multiplied by the number of RemainCo RSUs
that are being cancelled and replaced pursuant to this Section 3.3(a), and
(y) is the Post-Distribution SpinCo Share Price, with the resulting number of
Replacement SpinCo RSUs being rounded up or down to the nearest whole unit.
Except as provided in the foregoing provisions of this Section 3.3(a),
Replacement SpinCo RSUs shall be granted on terms which are in all material
respects identical (including with respect to vesting) to the terms of the
RemainCo RSUs which they replace.

(b) 2015 RSUs and Non-U.S. Awards—RemainCo Holders. Each RemainCo Legacy Award
Holder and each grantee under any of the RemainCo Legacy Equity Plans who will
be a RemainCo Employee, in either case who holds, as of the Distribution Date,
one or more RemainCo RSUs (excluding RemainCo RSUs granted in respect of service
on the Board of Directors of RemainCo) that were granted (i) on or after
January 1, 2015 or (ii) to a Non-U.S. Holder, shall receive, effective as of the
Distribution Date and immediately prior to the Distribution, for each such award
of RemainCo RSUs (in lieu of receiving any SpinCo restricted or deferred stock
units in connection with such RemainCo RSUs), a number of additional restricted
or deferred (as applicable) stock units with respect to and payable in RemainCo
Common Stock or (if, but only if, provided for under the terms of the applicable
RemainCo RSU) cash (the “Additional RemainCo RSUs”), under one of the RemainCo
Legacy Equity Plans. In each case, the number of shares of RemainCo Common Stock
subject to an award of Additional RemainCo RSUs shall be equal to the product of
(x) and (y), where (x) is the number of shares of RemainCo Common Stock covered
by the original award of RemainCo RSUs and (y) is equal to (a) the
Pre-Distribution RemainCo Share Price minus the Post-Distribution RemainCo Share
Price, divided by (b) the Post-Distribution RemainCo Share Price, with the
resulting number of shares subject to the Additional RemainCo RSUs being rounded
up or down to the nearest whole share. Except as provided in the foregoing
provisions of this Section 3.3(b), Additional RemainCo RSUs shall be granted on
such terms which are in all material respects identical (including with respect
to vesting) to the terms of the RemainCo RSUs with respect to which they are
granted.

(c) Pre-2015 RSUs and Director RSUs. Each grantee under any of the RemainCo
Legacy Equity Plans (other than a Non-U.S. Holder) who holds, as of the
Distribution Date, one or more RemainCo RSUs that were granted (i) prior to
January 1, 2015 or (ii) in respect of such holder’s service on the Board of
Directors of RemainCo shall receive, effective as of the Distribution Date and
immediately prior to the Distribution, for each such award of RemainCo RSUs, an
additional number of restricted or deferred (as applicable) stock units with
respect to and payable in shares of SpinCo Common Stock or (if, but only if,
provided for under the

 

- 17 -



--------------------------------------------------------------------------------

terms of the applicable RemainCo RSU) cash (the “Additional SpinCo RSUs”) under
the SpinCo New Equity Plan. In each case, the number of shares of SpinCo Common
Stock subject to an award of Additional SpinCo RSUs shall be equal to the number
of shares of SpinCo Common Stock that would have been distributed in the
Distribution with respect to the number of shares of RemainCo Common Stock
subject to the grantee’s RemainCo RSUs, with the resulting number of shares
subject to the Additional SpinCo RSU being rounded up or down to the nearest
whole share. Except as provided in the foregoing provisions of this
Section 3.3(c), Additional SpinCo RSUs shall be granted on terms which are in
all material respects identical (including with respect to vesting) to the terms
of the RemainCo RSUs with respect to which they are granted.

(d) Restricted Stock Awards. Each grantee under any of the RemainCo Legacy
Equity Plans who holds, as of the Distribution Date, one or more RemainCo RSAs
that are unvested as of the Distribution Date will generally receive, as of the
Distribution Date and pursuant to the Distribution, for each such award of
RemainCo RSAs, a number of restricted shares of SpinCo Common Stock (the
“Additional SpinCo RSAs”) determined in the same manner as for other
shareholders of RemainCo Common Stock based on the Distribution Multiple, with
the value of any fractional share paid to the holder in cash, less any
applicable taxes, as soon as practicable following the Distribution Date, except
to the extent that such cash payment would result in adverse tax consequences to
the holder under Section 409A of the Code. Except as provided in the foregoing
provisions of this Section 3.3(d), Additional SpinCo RSAs shall be subject to
the SpinCo New Equity Plan and subject to terms which are in all material
respects identical (including with respect to vesting) to the terms of the
RemainCo RSAs to which they relate.

Section 3.4 Stock Options and Stock Appreciation Rights.

(a) 2015 Awards and Non-U.S. Awards—SpinCo Holders. Each grantee under any of
the RemainCo Legacy Equity Plans (i) who is a SpinCo Legacy Award Holder or will
be a SpinCo Employee, or who will not be a SpinCo Employee but will serve on the
Board of Directors of SpinCo immediately after the Distribution Date, and
(ii) who holds as of the Distribution Date one or more RemainCo Options that
were granted (A) on or after January 1, 2015 or (B) to a Non-U.S. Holder, shall
receive, effective as of the Distribution Date and immediately prior to the
Distribution, as a replacement award in substitution for each such RemainCo
Option (which shall be cancelled), an option to purchase a number of shares of
SpinCo Common Stock or stock appreciation right with respect to a number of
shares of SpinCo Common Stock, as applicable, under the SpinCo New Equity Plan
(a “Replacement SpinCo Option”) having a value (calculated using the
Post-Distribution SpinCo Share Price) equal to the value of the shares of
RemainCo Common Stock subject to the RemainCo Option (calculated using the
Pre-Distribution RemainCo Share Price), as calculated pursuant to the following
provisions. The number of shares of SpinCo Common Stock subject to a Replacement
SpinCo Option shall be equal to the product of (x) the number of shares of
RemainCo Common Stock subject to a RemainCo Option as of the Distribution Date
and (y) a fraction, the numerator of which is the Pre-Distribution RemainCo
Share Price and the denominator of which is the Post-Distribution SpinCo Share
Price, with the resulting number of shares subject to the Replacement SpinCo
Option being rounded down to the nearest whole share. Each such Replacement
SpinCo Option shall have the same comparative ratio of the

 

- 18 -



--------------------------------------------------------------------------------

exercise price to the Post-Distribution SpinCo Share Price as the exercise price
of each RemainCo Option to the Pre-Distribution RemainCo Share Price, provided
that the exercise price for the Replacement SpinCo Option shall be rounded up to
the nearest whole cent. Replacement SpinCo Options shall not be exercisable
until the Registration Statement Effectiveness Date. Except as provided in the
foregoing provisions of this Section 3.4(a), Replacement SpinCo Options granted
under this Section 3.4(a) shall be granted on terms which are in all material
respects identical (including with respect to vesting) to the terms of the
RemainCo Options which they replace.

(b) 2015 Awards and Non-U.S. Awards—RemainCo Holders. Each grantee under any of
the RemainCo Legacy Equity Plans (i) who is a RemainCo Legacy Award Holder or
will be a RemainCo Employee, or who will not be a RemainCo Employee but will
serve on the Board of Directors of RemainCo immediately after the Distribution
Date, and (ii) who holds as of the Distribution Date one or more RemainCo
Options that were granted (A) on or after January 1, 2015 or (B) to a Non-U.S.
Holder, shall receive, effective as of the Distribution Date and immediately
prior to the Distribution, in substitution for each such RemainCo Option (which
shall be cancelled), an option to purchase a number of shares of RemainCo Common
Stock or a stock appreciation right with respect to a number of shares of
RemainCo Common Stock, as applicable, under one of the RemainCo Legacy Equity
Plans (a “Post-Distribution RemainCo Option”) having a value (calculated using
the Post-Distribution RemainCo Share Price) equal to the value of the shares of
RemainCo Common Stock subject to the RemainCo Option (calculated using the
Pre-Distribution RemainCo Share Price), as calculated pursuant to the following
provisions. The number of shares of RemainCo Common Stock subject to a
Post-Distribution RemainCo Option shall be equal to the product of (x) the
number of shares of RemainCo Common Stock subject to a RemainCo Option as of the
Distribution Date and (y) a fraction, the numerator of which is the
Pre-Distribution RemainCo Share Price and the denominator of which is the
Post-Distribution RemainCo Share Price, with the resulting number of shares
subject to the Post-Distribution RemainCo Option being rounded down to the
nearest whole share. Each such Post-Distribution RemainCo Option shall have the
same comparative ratio of the exercise price to the Post-Distribution RemainCo
Share Price as the exercise price of each RemainCo Option to the
Pre-Distribution RemainCo Share Price, provided that the exercise price for the
Post-Distribution RemainCo Option shall be rounded up to the nearest whole cent.
Except as provided in the foregoing provisions of this Section 3.4(b),
Post-Distribution RemainCo Options shall be granted on terms which are in all
material respects identical (including with respect to vesting) to the terms of
the RemainCo Options which they replace.

(c) Pre-2015 Awards. Each grantee under any of the RemainCo Legacy Equity Plans
(other than a Non-U.S. Holder) who holds as of the Distribution Date one or more
RemainCo Options that were granted prior to January 1, 2015 shall receive,
effective as of the Distribution Date and immediately prior to the Distribution,
in substitution for each such RemainCo Option (which shall be cancelled), both a
Replacement SpinCo Option with respect to shares of SpinCo Common Stock and a
Post-Distribution RemainCo Option with respect to shares of RemainCo Common
Stock, with such shares of SpinCo Common Stock and RemainCo Common Stock having
an aggregate value (calculated using the Post-Distribution RemainCo Share Price
and the Post-Distribution SpinCo Share Price) equal to the value of the shares
of RemainCo Common Stock subject to the RemainCo Option (calculated using the
Pre-

 

- 19 -



--------------------------------------------------------------------------------

Distribution RemainCo Share Price), as calculated pursuant to the following
provisions. In each case, the number of shares of RemainCo Common Stock subject
to a Post-Distribution RemainCo Option shall be equal to the product of (x) the
number of shares of RemainCo Common Stock subject to a RemainCo Option as of the
Distribution Date and (y) a fraction, the numerator of which is the
Pre-Distribution RemainCo Share Price and the denominator of which is the sum of
(I) the product of the Distribution Multiple and the Post-Distribution SpinCo
Share Price and (II) the Post-Distribution RemainCo Share Price, with the
resulting number of shares subject to the Post-Distribution RemainCo Option
being rounded down to the nearest whole share. In each case, the number of
shares of SpinCo Common Stock subject to a Replacement SpinCo Option shall be
equal to the product of (x) the number of shares of RemainCo Common Stock
subject to a RemainCo Option as of the Distribution Date and (y) a fraction, the
numerator of which is the Pre-Distribution RemainCo Share Price and the
denominator of which is the sum of (I) the quotient obtained by dividing the
Post-Distribution RemainCo Share Price by the Distribution Multiple and (II) the
Post-Distribution SpinCo Share Price, with the resulting number of shares
subject to the Replacement SpinCo Option being rounded down to the nearest whole
share. Each of the Replacement SpinCo Options and the Post-Distribution RemainCo
Options shall have the same comparative ratio of the exercise price to the
Post-Distribution SpinCo Share Price and Post-Distribution RemainCo Share Price,
respectively, as the exercise price of the RemainCo Option being replaced to the
Pre-Distribution RemainCo Share Price, provided that the exercise price for each
Replacement SpinCo Option and each Post-Distribution RemainCo Option shall be
rounded up to the nearest whole cent. Replacement SpinCo Options shall not be
exercisable until the Registration Statement Effectiveness Date. Except as
provided in the foregoing provisions of this Section 3.4(c), Replacement SpinCo
Options and Post-Distribution RemainCo Options shall be granted on such terms
which are in all material respects identical (including with respect to vesting)
to the terms of the RemainCo Options with respect to which they are granted.

(d) Notwithstanding anything to the contrary in this Section 3.4, the exercise
price, the number of shares of RemainCo Common Stock and SpinCo Common Stock
subject to each Post-Distribution RemainCo Option and Replacement SpinCo Option,
and the terms and conditions of exercise of such options shall be determined in
a manner consistent with the requirements of Section 409A of the Code. For
purposes of Section 409A of the Code, the Pre-Distribution RemainCo Share Price
shall be treated as the fair market value of a share of RemainCo Common Stock
immediately prior to the substitutions described in this Section 3.4 and the
Post-Distribution RemainCo Share Price and the Post-Distribution SpinCo Share
Price shall be treated as the fair market value of a share of RemainCo Common
Stock and the fair market value of a share of SpinCo Common Stock, respectively,
immediately after such substitutions.

Section 3.5 Performance-Based Awards.

(a) Non-U.S. Awards—SpinCo Holders. Each SpinCo Legacy Award Holder and each
grantee under any of the RemainCo Legacy Equity Plans who will be a SpinCo
Employee, in either case who holds, as of the Distribution Date, one or more
performance-based equity awards that were granted to a Non-U.S. Holder
(excluding any mPower Performance RSUs and MEGTEC Performance RSUs), shall
receive, effective as of the Distribution Date and immediately prior to the
Distribution, as a replacement award in

 

- 20 -



--------------------------------------------------------------------------------

substitution for each such performance-based award (which shall be cancelled), a
number of restricted or deferred stock units, as applicable, with respect to and
payable in shares of SpinCo Common Stock or (if, but only if, provided for under
the terms of the applicable performance-based equity award) cash (“Replacement
SpinCo Units”). In each case, the number of shares of SpinCo Common Stock
subject to an award of Replacement SpinCo Units shall be equal to (x) divided by
(y), where (x) is the Pre-Distribution RemainCo Share Price multiplied by the
number of shares of RemainCo Common Stock that would have been earned at target
performance for the applicable performance-based equity award, and (y) is the
Post-Distribution SpinCo Share Price, with the resulting number of shares
subject to the Replacement SpinCo Units being rounded up or down to the nearest
whole share. Continued employment conditions applicable to the performance-based
equity award will apply to the corresponding Replacement SpinCo Units.

(b) Non-U.S. Awards—RemainCo Holders. Each RemainCo Legacy Award Holder and each
grantee under any of the RemainCo Legacy Equity Plans who will be a RemainCo
Employee, in either case who holds, as of the Distribution Date, one or more
performance-based equity awards that were granted to a Non-U.S. Holder
(excluding any mPower Performance RSUs and MEGTEC Performance RSUs), shall
receive, effective as of the Distribution Date and immediately prior to the
Distribution, as a replacement award in substitution for each such
performance-based award (which shall be cancelled), a number of restricted or
deferred stock units, as applicable, with respect to and payable in shares of
RemainCo Common Stock or (if, but only if, provided for under the terms of the
applicable performance-based equity award) cash (“Replacement RemainCo Units”).
In each case, the number of shares of RemainCo Common Stock subject to an award
of Replacement RemainCo Units shall be equal to (x) divided by (y), where (x) is
the Pre-Distribution RemainCo Share Price multiplied by the number of shares of
RemainCo Common Stock that would have been earned at target performance for the
applicable performance-based equity award, and (y) is the Post-Distribution
RemainCo Share Price, with the resulting number of shares subject to the
Replacement RemainCo Units being rounded up or down to the nearest whole share.
Continued employment conditions applicable to the performance-based equity award
will apply to the corresponding Replacement RemainCo Units.

(c) U.S. Awards. Each grantee under the RemainCo Legacy Equity Plans (other than
a Non-U.S. Holder) who holds, as of the Distribution Date, one or more
performance-based equity awards (excluding any mPower Performance RSUs and
MEGTEC Performance RSUs) shall receive, effective as of the Distribution Date
and immediately prior to the Distribution, as a replacement award in
substitution for each such performance-based award (which shall be cancelled), a
number of Replacement RemainCo Units equal to the number of shares of RemainCo
Common Stock that would have been earned at target performance for each such
performance-based equity award, with the resulting number of Replacement
RemainCo Units being rounded up or down to the nearest whole unit, and shall
also receive, effective as of the Distribution Date and immediately prior to the
Distribution, a number of Replacement SpinCo Units equal to the number of shares
of SpinCo Common Stock that would have been distributed in the Distribution with
respect to the Replacement RemainCo Units as if each of such Replacement
RemainCo Units had been RemainCo Common Stock, with the resulting number of
Replacement SpinCo Units being rounded up or down to the nearest whole unit.
Continued employment conditions applicable to the performance-based

 

- 21 -



--------------------------------------------------------------------------------

equity award will apply to the corresponding Replacement RemainCo Units and
Replacement SpinCo Units.

(d) mPower Performance RSUs. Each grantee under the RemainCo Legacy Equity Plans
who holds, as of the Distribution Date, one or more performance-based restricted
stock units listed on Schedule 3.5(d) (“mPower Performance RSUs”) shall receive,
effective as of the Distribution Date and immediately prior to the Distribution,
for each such mPower Performance RSU (in lieu of receiving any SpinCo restricted
stock units in connection with such mPower Performance RSUs), a number of
additional performance-based restricted stock units with respect to RemainCo
Common Stock (the “Additional mPower Performance RSUs”), under one of the
RemainCo Legacy Equity Plans. In each case, the number of shares of RemainCo
Common Stock subject to an award of Additional mPower Performance RSUs shall be
equal to the product of (x) and (y), where (x) is the number of shares of
RemainCo Common Stock covered by the original award of mPower Performance RSUs
and (y) is equal to (a) the Pre-Distribution RemainCo Share Price minus the
Post-Distribution RemainCo Share Price, divided by (b) the Post-Distribution
RemainCo Share Price, with the resulting number of shares subject to the
Additional mPower Performance RSUs being rounded up or down to the nearest whole
share. Except as provided in the foregoing provisions of this Section 3.5(d),
Additional mPower Performance RSUs shall be granted on such terms which are in
all material respects identical (including with respect to vesting and
performance conditions) to the terms of the mPower Performance RSUs with respect
to which they are granted.

(e) MEGTEC Performance RSUs. Each grantee under the RemainCo Legacy Equity Plans
who holds, as of the Distribution Date, one or more cash-settled
performance-based restricted stock units listed on Schedule 3.5(e) (“MEGTEC
Performance RSUs”) shall receive, effective as of the Distribution Date and
immediately prior to the Distribution, as a replacement award in substitution
for each such MEGTEC Performance RSU (which shall be cancelled), a number of
cash-settled performance-based restricted stock units with respect to shares of
SpinCo Common Stock (“Replacement MEGTEC Performance RSUs”) under the SpinCo New
Equity Plan having a value immediately after the Distribution Date equal to the
value of the shares of RemainCo Common Stock subject to the MEGTEC Performance
RSU (calculated using the Pre-Distribution RemainCo Share Price), as calculated
pursuant to the following provisions. In each case, the number of Replacement
MEGTEC Performance RSUs shall be equal to (x) divided by (y), where (x) is the
Pre-Distribution RemainCo Share Price multiplied by the number of MEGTEC
Performance RSUs that are being cancelled and replaced pursuant to this
Section 3.5(e), and (y) is the Post-Distribution SpinCo Share Price, with the
resulting number of Replacement MEGTEC Performance RSUs being rounded up or down
to the nearest whole unit. Except as provided in the foregoing provisions of
this Section 3.5(e), Replacement MEGTEC Performance RSUs shall be granted on
terms which are in all material respects identical (including with respect to
vesting and performance conditions) to the terms of the MEGTEC Performance RSUs
which they replace.

(f) To the extent necessary to implement the provisions of this Section 3.5, the
RemainCo Legacy Equity Plan shall be deemed amended. Notwithstanding the
foregoing provisions of this Section 3.5, a performance-based equity award
granted under the RemainCo Legacy Equity Plan which is no longer subject to
performance conditions as of immediately

 

- 22 -



--------------------------------------------------------------------------------

prior to the Distribution shall be treated as if it were a RemainCo RSU under
the applicable provisions of Section 3.3.

Section 3.6 Section 16(b) of the Exchange Act; Code Sections 162(m) and 409A.

(a) By approving the adoption of this Agreement, the respective boards of
directors of RemainCo and SpinCo intend to exempt from the short-swing profit
recovery provisions of Section 16(b) of the Exchange Act, by reason of the
application of Rule 16b-3 thereunder, all acquisitions and dispositions of
equity incentive awards by directors and executive officers of each of RemainCo
and SpinCo, and the respective boards of directors of RemainCo and SpinCo also
intend to expressly approve, in respect of any equity-based award, the use of
any method for the payment of an exercise price and the satisfaction of any
applicable tax withholding (specifically including the actual or constructive
tendering of shares in payment of an exercise price and the withholding of
option shares from delivery in satisfaction of applicable tax withholding
requirements) to the extent such method is permitted under the applicable equity
incentive plan and award agreement.

(b) Notwithstanding anything in this Agreement to the contrary (including the
treatment of supplemental and deferred compensation plans, outstanding long-term
incentive awards and annual incentive awards as described herein), RemainCo and
SpinCo agree to negotiate in good faith regarding the need for any treatment
different from that otherwise provided herein to ensure that, to the extent
deemed desirable by RemainCo and SpinCo, (i) a federal income tax deduction for
the payment of such supplemental or deferred compensation or long-term incentive
award, annual incentive award or other compensation is not limited by reason of
Code Section 162(m), and (ii) the treatment of such supplemental or deferred
compensation or long-term incentive award, annual incentive award or other
compensation does not cause the imposition of a tax under Code Section 409A.

Section 3.7 Certain Bonus Payments.

(a) Except to the extent otherwise provided in Section 10.1, annual incentive
bonuses in respect of 2015 shall be paid to RemainCo Employees and SpinCo
Employees by RemainCo and SpinCo, respectively, at the time such bonuses are
normally paid (but no later than March 15, 2016) in accordance with the bonus
pools determined by the Compensation Committee of the respective Board of
Directors. The annual incentive bonuses in respect of 2015 for RemainCo
Employees and SpinCo Employees who were employed by the RemainCo Group during
2015 prior to the Distribution Date shall be bifurcated. Each such individual’s
bonus shall be the sum of: (i) the bonus based on the applicable bonus plan
provisions, prorated for the period between January 1, 2015 and the Distribution
Date, and (ii) the bonus based on the applicable bonus plan provisions, prorated
for the period between the day after the Distribution Date and December 31,
2015.

(b) SpinCo shall assume responsibility for the grant of 2015 bonuses and
liability for payment of bonuses to the individuals listed on Schedule 3.7(b)
earned under The Babcock & Wilcox Executive Incentive Compensation Plan and The
Babcock & Wilcox Company Management Incentive Plan. RemainCo shall maintain
liability for payment of bonuses to individuals other than those listed on
Schedule 3.7(b) earned under The Babcock & Wilcox

 

- 23 -



--------------------------------------------------------------------------------

Executive Incentive Compensation Plan and The Babcock & Wilcox Company
Management Incentive Plan. SpinCo shall assume responsibility for the grant of
2015 bonuses and liability for payment of bonuses to SpinCo Employees earned
under the The Babcock & Wilcox Company Salaried Employees Incentive Plan.
RemainCo shall maintain liability for payment of bonuses to individuals other
than the SpinCo Employees earned under The Babcock & Wilcox Company Salaried
Employees Incentive Plan.

Section 3.8 Change in Control.

(a) In the event a change in control (as defined in the applicable equity
incentive plan or award agreement) occurs with respect to RemainCo, then (i) any
accelerated vesting and/or exercisability applicable to RemainCo Equity
Compensation Awards held by RemainCo Employees and RemainCo Legacy Award Holders
shall apply to the SpinCo Equity Compensation Awards then held by such
individuals, and (ii) all RemainCo Equity Compensation Awards then held by
SpinCo Employees and SpinCo Legacy Award Holders shall fully vest (and, to the
extent applicable, become exercisable).

(b) In the event a change in control (as defined in the applicable equity
incentive plan or award agreement) occurs with respect to SpinCo, then (i) any
accelerated vesting and/or exercisability applicable to SpinCo Equity
Compensation Awards held by SpinCo Employees and SpinCo Legacy Award Holders
shall apply to the RemainCo Equity Compensation Awards then held by such
individuals, and (ii) all SpinCo Equity Compensation Awards then held by
RemainCo Employees and RemainCo Legacy Award Holders shall fully vest (and, to
the extent applicable, become exercisable).

(c) Notwithstanding the foregoing, this Section 3.8 will not apply to the extent
that it would cause adverse tax consequences under Code Section 409A. For the
avoidance of doubt, this Section 3.8 shall not apply to awards granted under the
RemainCo Legacy Equity Plans or SpinCo New Equity Plan after the Distribution
Date.

Section 3.9 Conformity with Non-U.S. Laws. Notwithstanding anything to the
contrary in this Agreement, (i) to the extent any of the provisions in this
Article III (or any equity award described herein) do not conform with
applicable non-U.S. laws (including provisions for the collection of withholding
taxes), such provisions shall be modified to the extent necessary to conform
with such non-U.S. laws in such manner as is equitable and to preserve the
intent hereof, as determined by the Parties in good faith, and (ii) the
provisions of this Article III may be modified to the extent necessary to avoid
undue cost or administrative burden arising out of the application of this
Article III to awards subject to non-U.S. laws.

Section 3.10 Employment Treatment.

(a) Continuous employment with the SpinCo Group and the RemainCo Group following
the Distribution Date will be deemed to be continuing service for purposes of
vesting and exercisability for the SpinCo Equity Compensation Awards and the
RemainCo Equity Compensation Awards. However, in the event that a SpinCo
Employee terminates employment after the Distribution Date and becomes employed
by the RemainCo Group, for purposes of Article III, the SpinCo Employee will be
deemed terminated and the terms and

 

- 24 -



--------------------------------------------------------------------------------

conditions of the applicable performance incentive plan under which grants were
made will apply. Similarly, in the event that a RemainCo Employee terminates
employment after the Distribution Date and becomes employed by the SpinCo Group,
for purposes of Article III, the RemainCo Employee will be deemed terminated and
the terms and conditions of the applicable performance incentive plan under
which grants were made will apply. In addition, a non-employee member of the
Board of Directors of RemainCo or SpinCo will be treated in a similar manner to
that described in this Section 3.10.

(b) If, after the Distribution Date, RemainCo or SpinCo identifies an
administrative error in the individuals identified as holding RemainCo Equity
Compensation Awards and SpinCo Equity Compensation Awards, the amount of such
awards so held, the vesting level of such awards, or any other similar error,
RemainCo and SpinCo will mutually cooperate in taking such actions as are
necessary or appropriate to place, as nearly as reasonably practicable, the
individual and RemainCo and SpinCo in the position in which they would have been
had the error not occurred.

ARTICLE IV

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

Section 4.1 General Principles.

(a)(i) Each member of the RemainCo Group and each member of the SpinCo Group
shall take any and all reasonable action as shall be necessary or appropriate so
that active participation in the RemainCo Pension Plans, RemainCo Thrift Plans,
RemainCo Welfare Plans and RemainCo Benefit Arrangements by all SpinCo Employees
and Former SpinCo Employees shall terminate in connection with the Distribution
as and when provided under this Agreement (or if not specifically provided under
this Agreement, as of 11:59 p.m. on the day before the Employee Transfer Date),
and each member of the SpinCo Group shall cease to be a participating employer
under the terms of such RemainCo Pension Plans, RemainCo Thrift Plans, RemainCo
Welfare Plans and RemainCo Benefit Arrangements as of such time.

(ii) Each member of the SpinCo Group and each member of the RemainCo Group shall
take any and all reasonable action as shall be necessary or appropriate so that
active participation in the SpinCo Pension Plans, SpinCo Thrift Plans, SpinCo
Welfare Plans and SpinCo Benefit Arrangements by all RemainCo Employees and
Former RemainCo Employees shall terminate in connection with the Distribution as
and when provided under this Agreement (or if not specifically provided under
this Agreement, as of 11:59 p.m. on the day before the Employee Transfer Date),
and each member of the RemainCo Group shall cease to be a participating employer
under the terms of such SpinCo Pension Plans, SpinCo Thrift Plans, SpinCo
Welfare Plans and SpinCo Benefit Arrangements as of such time.

(iii) Except as otherwise provided in this Agreement, one or more members of the
SpinCo Group (as designated by SpinCo) shall continue to be responsible for or
assume, effective as of the Employee Transfer Date, all employee benefits
liabilities for

 

- 25 -



--------------------------------------------------------------------------------

SpinCo Employees and Former SpinCo Employees, and any assets relating to such
employee benefits for SpinCo Employees and Former SpinCo Employees shall be
transferred to or continue to be held by one or more members of the SpinCo Group
(as designated by SpinCo); and one or more members of the RemainCo Group (as
designated by RemainCo) shall continue to be responsible for or assume,
effective as of the Employee Transfer Date, all employee benefits liabilities
for RemainCo Employees and Former RemainCo Employees, and any assets relating to
such employee benefits for RemainCo Employees and Former RemainCo Employees
shall be transferred to or continue to be held by one or more members of the
RemainCo Group (as designated by RemainCo).

(b) Except as otherwise provided in this Agreement, effective as of the Employee
Transfer Date, one or more members of the SpinCo Group (as determined by SpinCo)
shall assume or continue the sponsorship of, and no member of the RemainCo Group
shall have any further liability for or under, the following agreements,
obligations and liabilities, and SpinCo shall indemnify each member of the
RemainCo Group, and the officers, directors, and employees of each member of the
RemainCo Group, and hold them harmless with respect to such agreements,
obligations or liabilities:

(i) any and all individual agreements entered into between any member of the
RemainCo Group and any SpinCo Employee or Former SpinCo Employee;

(ii) any and all agreements entered into between any member of the RemainCo
Group and any individual who is an independent contractor providing services
primarily for the business activities of the SpinCo Group;

(iii) any and all wages, salaries, incentive compensation (as the same may be
modified by this Agreement), commissions and bonuses payable to any SpinCo
Employees or Former SpinCo Employees after the Employee Transfer Date, without
regard to when such wages, salaries, incentive compensation, commissions and
bonuses are or may have been earned;

(iv) any and all moving expenses and obligations related to relocation,
repatriation, transfers or similar items incurred by or owed to any SpinCo
Employees or Former SpinCo Employees, whether or not accrued as of the Employee
Transfer Date (other than such expenses and obligations incurred by RemainCo
prior to the Employee Transfer Date as a result of which there is an existing
liability as of the day before the Employee Transfer Date, all of which shall
remain RemainCo’s obligation);

(v) any and all immigration-related, visa, work application or similar rights,
obligations and liabilities related to any SpinCo Employees or Former SpinCo
Employees; and

(vi) any and all liabilities and obligations whatsoever with respect to claims
made by or with respect to any SpinCo Employees or Former SpinCo Employees in
connection with any employee benefit plan, program or policy not otherwise
retained or assumed by any member of the RemainCo Group pursuant to this
Agreement, including

 

- 26 -



--------------------------------------------------------------------------------

such liabilities relating to actions or omissions of or by any member of the
SpinCo Group or any officer, director, employee or agent thereof prior to the
Employee Transfer Date.

(c) Except as otherwise provided in this Agreement, effective as of the Employee
Transfer Date, no member of the SpinCo Group shall have any further liability
for, and RemainCo shall indemnify each member of the SpinCo Group, and the
officers, directors, and employees of each member of the SpinCo Group, and hold
them harmless with respect to any and all liabilities and obligations whatsoever
with respect to, claims made by or with respect to any RemainCo Employees or
Former RemainCo Employees in connection with any employee benefit plan, program
or policy not otherwise retained or assumed by any member of the SpinCo Group
pursuant to this Agreement, including such liabilities relating to actions or
omissions of or by any member of the RemainCo Group or any officer, director,
employee or agent thereof prior to the Employee Transfer Date.

Section 4.2 Sponsorship and/or Establishment of SpinCo Plans. RemainCo Welfare
Plans in which both (i) RemainCo Employees or Former RemainCo Employees and
(ii) SpinCo Employees or Former SpinCo Employees participate shall be divided
into two separate plans, with one covering RemainCo Employees and Former
RemainCo Employees sponsored by a member of the RemainCo Group, and the other
covering SpinCo Employees and Former SpinCo Employees sponsored by a member of
the SpinCo Group.

Section 4.3 Service Credit.

(a) Service for Eligibility and Vesting Purposes. Except as otherwise provided
in any other provision of this Agreement, for purposes of eligibility and
vesting under the SpinCo Pension Plans, SpinCo Thrift Plans, SpinCo Benefit
Arrangements and SpinCo Welfare Plans, SpinCo shall, and shall cause each member
of the SpinCo Group to, credit each SpinCo Employee and Former SpinCo Employee
with service for any period of employment with any member of the RemainCo Group
prior to the Employee Transfer Date to the same extent such service would be
credited if it had been performed for a member of the SpinCo Group.

(b) Service for Benefit Purposes. Except as otherwise provided in any other
provision of this Agreement, and except to the extent the following would result
in a duplication of benefits, (i) for purposes of benefit levels and accruals
and benefit commencement entitlements under the SpinCo Pension Plans, SpinCo
Thrift Plans and SpinCo Welfare Plans, SpinCo shall, and shall cause each member
of the SpinCo Group to, credit each SpinCo Employee and Former SpinCo Employee
with service for any period of employment with any member of the RemainCo Group
prior to the Employee Transfer Date to the same extent that such service is
taken into account pursuant to the terms of the RemainCo Pension Plans, RemainCo
Thrift Plans and RemainCo Welfare Plans, and (ii) for purposes of benefit levels
and accruals and benefit commencement entitlements under the RemainCo Pension
Plans, RemainCo Thrift Plans and RemainCo Welfare Plans, RemainCo shall, and
shall cause each member of the RemainCo Group to, credit each RemainCo Employee
and Former RemainCo Employee with service for any period of employment with any
member of the SpinCo Group prior to the Employee Transfer Date to the same
extent such service would be credited if it had been performed for a member of
the RemainCo Group.

 

- 27 -



--------------------------------------------------------------------------------

(c) Evidence of Prior Service. Notwithstanding anything to the contrary, but
subject to applicable law, upon reasonable request by one Party to the other
Party, the first Party will provide to the other Party copies of any records
available to the first Party to document such service, plan participation and
membership of such Employees and cooperate with the first Party to resolve any
discrepancies or obtain any missing data for purposes of determining benefit
eligibility, participation, vesting and calculation of benefits with respect to
any Employee.

Section 4.4 Plan Administration.

(a) Transition Services. The Parties acknowledge that the RemainCo Group or the
SpinCo Group may provide administrative services for certain of the other
Party’s benefit programs for a transitional period under the terms of an
applicable transition services agreement. The Parties agree to enter into a
business associate agreement (if required by applicable health information
privacy laws) in connection with such transition services agreement.

(b) Administration. SpinCo shall use its best efforts to, and shall cause each
member of the SpinCo Group to use its best efforts to, administer its benefit
plans in a manner that does not jeopardize the tax-favored status of the
tax-favored benefit plans maintained by any member of the RemainCo Group.
RemainCo shall use its best efforts to, and shall cause each member of the
RemainCo Group to use its best efforts to, administer its benefit plans in a
manner that does not jeopardize the tax-favored status of the tax-favored
benefit plans maintained by any member of the SpinCo Group.

(c) Participant Elections and Beneficiary Designations. All participant
elections and beneficiary designations made under any plan sponsored by a member
of the RemainCo Group or SpinCo Group prior to the effective date as of which
assets or liabilities relating to that plan are transferred or allocated to a
member of the SpinCo Group or RemainCo Group, as applicable, shall continue in
effect under any plan maintained by any member of the SpinCo Group or RemainCo
Group, as applicable, to which liabilities are transferred or allocated pursuant
to this Agreement until such time as any applicable participant changes his
elections or beneficiary designations in accordance with the procedures of the
relevant plan, as the case may be, including deferral, investment, and payment
form elections, dividend elections, coverage options and levels, beneficiary
designations and the rights of alternate payees under qualified domestic
relations orders.

ARTICLE V

PENSION, EXCESS AND SUPPLEMENTAL PLANS

Section 5.1 General Principles. The SpinCo Pension Plans shall continue to be
maintained and sponsored by one or more members of the SpinCo Group on and after
the Employee Transfer Date, and the RemainCo Pension Plans shall continue to be
maintained and sponsored by one or more members of the RemainCo Group on and
after the Employee Transfer Date. The RemainCo Group and the SpinCo Group shall
each be responsible for the funding of their respective pension plans on and
after the Employee Transfer Date.

 

- 28 -



--------------------------------------------------------------------------------

Section 5.2 U.S. Pension Transfers.

(a) Transfer Date.

(i) SpinCo Commercial Operations Plan. On or prior to the Employee Transfer
Date, the SpinCo Commercial Operations Plan shall be amended in order that the
SpinCo Commercial Operations Plan will provide to each SpinCo Employee and
Former SpinCo Employee who was a participant in the RemainCo Governmental
Operations Plan (and each alternate payee or beneficiary of such person) (the
“SpinCo U.S. Pension Beneficiaries”) benefits identical to those accrued with
respect to such person under the RemainCo Governmental Operations Plan as of the
close of business on April 30, 2015 (the “SpinCo Transfer Date”) (the “SpinCo
U.S. Transferred Benefit”). A SpinCo U.S. Pension Beneficiary shall not accrue
benefits under the RemainCo Governmental Operations Plan after the SpinCo
Transfer Date, unless such SpinCo U.S. Pension Beneficiary shall become employed
by any member of the RemainCo Group that participates in the RemainCo
Governmental Operations Plan on or after the SpinCo Transfer Date.

(ii) RemainCo Governmental Operations Plan. On or prior to the Employee Transfer
Date, the RemainCo Governmental Operations Plan shall be amended in order that
the RemainCo Governmental Operations Plan will provide to each RemainCo Employee
and Former RemainCo Employee (excluding any Grandfathered Foundry Employee) who
was a participant in the SpinCo Commercial Operations Plan (and each alternate
payee or beneficiary of such person) (the “RemainCo U.S. Pension Beneficiaries”)
benefits identical to those accrued with respect to such person under the SpinCo
Commercial Operations Plan as of the close of business on April 30, 2015 (the
“RemainCo Transfer Date”) (the “RemainCo U.S. Transferred Benefit”). A RemainCo
U.S. Pension Beneficiary shall not accrue benefits under the SpinCo Commercial
Operations Plan after the RemainCo Transfer Date, unless such RemainCo U.S.
Pension Beneficiary shall become employed by any member of the SpinCo Group that
participates in the SpinCo Commercial Operations Plan on or after the RemainCo
Transfer Date. Each Grandfathered Foundry Employee who is a participant in the
SpinCo Commercial Operations Plan as of the RemainCo Transfer Date shall remain
a participant in such plan on and after the RemainCo Transfer Date.

(b) Transfer.

(i) SpinCo Commercial Operations Plan. Following the determination of the SpinCo
Transfer Amount (as defined below) by RemainCo, RemainCo shall cause to be
transferred from the RemainCo Governmental Operations Plan to the SpinCo
Commercial Operations Plan assets having an aggregate Value (as defined below)
equal to the SpinCo Transfer Amount. On and before the SpinCo Transfer Date, the
RemainCo Governmental Operations Plan shall continue to make the required
benefit payments to the SpinCo U.S. Pension Beneficiaries. After the SpinCo
Transfer Date, the SpinCo Commercial Operations Plan shall commence making the
required benefit payments. Effective as of the SpinCo Transfer Date, the sponsor
of the SpinCo Commercial Operations Plan shall assume all liabilities with
respect to the benefits previously accrued

 

- 29 -



--------------------------------------------------------------------------------

under the RemainCo Governmental Operations Plan by the SpinCo U.S. Pension
Beneficiaries.

(ii) RemainCo Governmental Operations Plan. Following the determination of the
RemainCo Transfer Amount (as defined below) by SpinCo, SpinCo shall cause to be
transferred from the SpinCo Commercial Operations Plan to the RemainCo
Governmental Operations Plan assets having an aggregate Value (as defined below)
equal to the RemainCo Transfer Amount. On and before the RemainCo Transfer Date,
the SpinCo Commercial Operations Plan shall continue to make the required
benefit payments to the RemainCo U.S. Pension Beneficiaries. After the RemainCo
Transfer Date, the RemainCo Governmental Operations Plan shall commence making
the required benefit payments. Effective as of the RemainCo Transfer Date, the
sponsor of the RemainCo Governmental Operations Plan shall assume all
liabilities with respect to the benefits previously accrued under the SpinCo
Commercial Operations Plan by the RemainCo U.S. Pension Beneficiaries.

(c) Calculation of Transfer Amount.

(i) SpinCo Commercial Operations Plan. Promptly following the SpinCo Transfer
Date, the RemainCo Actuary shall determine the SpinCo Transfer Amount. The
“SpinCo Transfer Amount” means the amount required to be transferred from the
RemainCo Governmental Operations Plan to the SpinCo Commercial Operations Plan
in respect of the assumption by the SpinCo Commercial Operations Plan of the
SpinCo U.S. Transferred Benefit obligations, as determined in accordance with
Code Section 414(l) and the regulations thereunder. Promptly upon determination
of the SpinCo Transfer Amount, RemainCo shall cause the RemainCo Actuary to
provide to SpinCo a written statement of the SpinCo Transfer Amount, a summary
of the calculation of such amount and a written statement that the SpinCo
Transfer Amount satisfies the requirements of Code Section 414(l).

(ii) RemainCo Governmental Operations Plan. Promptly following the RemainCo
Transfer Date, the SpinCo Actuary shall determine the RemainCo Transfer Amount.
The “RemainCo Transfer Amount” means the amount required to be transferred from
the SpinCo Commercial Operations Plan to the RemainCo Governmental Operations
Plan in respect of the assumption by the RemainCo Governmental Operations Plan
of the RemainCo U.S. Transferred Benefit obligations, as determined in
accordance with Code Section 414(l) and the regulations thereunder. Promptly
upon determination of the RemainCo Transfer Amount, SpinCo shall cause the
SpinCo Actuary to provide to RemainCo a written statement of the RemainCo
Transfer Amount, a summary of the calculation of such amount and a written
statement that the RemainCo Transfer Amount satisfies the requirements of Code
Section 414(l).

(d) Establishment and Transfer to SpinCo Trust. On May 29, 2015 (the “Initial
Trust Transfer Date”), SpinCo shall have established a trust intended to be
qualified under Code Section 501(a) (the “SpinCo Master Trust”), and RemainCo
shall have caused to be transferred from the RemainCo Master Trust to the SpinCo
Master Trust assets having an aggregate Value (as defined below) equal to 95% of
the Value of the assets of the SpinCo

 

- 30 -



--------------------------------------------------------------------------------

Commercial Operations Plan, calculated as of April 30, 2015, as determined in
good faith by RemainCo (the “Initial Trust Transfer Amount”). Promptly after the
Initial Trust Transfer Date: (i) if the aggregate Value of the assets of the
SpinCo Commercial Operations Plan, calculated as of the Initial Trust Transfer
Date, exceeds the Initial Trust Transfer Amount, RemainCo shall cause to be
transferred from the RemainCo Master Trust to the SpinCo Master Trust assets
having a Value equal to such excess, and (ii) if the Initial Trust Transfer
Amount exceeds the aggregate Value of the assets of the SpinCo Commercial
Operations Plan, calculated as of the Initial Trust Transfer Date, SpinCo shall
cause to be transferred from the SpinCo Master Trust to the RemainCo Master
Trust assets having a Value equal to such excess (the payments described in
(i) and (ii), the “True Up Payment”).

(e) Assets and Value.

(i) Assets To Be Transferred. Assets to be transferred under Section 5.2(b)
shall be in cash. Assets to be transferred under Section 5.2(d) shall be in kind
and/or in cash in a manner that represents, as closely as commercially
practical, a pro rata portion of each investment in a publicly traded portfolio
or commingled investment fund (other than an investment in a private equity or
real estate limited partnership) held by the RemainCo Master Trust or the SpinCo
Master Trust, as applicable, as of the date of such transfer, except that
reasonable adjustments shall be made where RemainCo (with respect to transfers
from the RemainCo Master Trust) or SpinCo (with respect to transfers from the
SpinCo Master Trust) determines such transfers cannot reasonably be made due to
investment manager account minimums or where other considerations prevent such
pro rata transfers or render such pro rata transfers impractical. Assets to be
transferred under Section 5.2(f) shall be in cash and/or in kind, as reasonably
determined by RemainCo.

(ii) Value. For purposes of this Section 5.2, the “Value” of all pension assets
shall be the fair market value of such assets as determined in good faith by the
named fiduciary of the RemainCo Master Trust based on the most recent audited
account statements provided to such named fiduciary by the trustee of the
RemainCo Master Trust, or, in the event of a transfer from the SpinCo Master
Trust, as determined in good faith by the named fiduciary of the SpinCo Master
Trust based on the most recent audited account statements provided to such named
fiduciary by the trustee of the SpinCo Master Trust.

(f) Post-Transfer Investment Proceeds. Following the date on which assets are
transferred from the RemainCo Master Trust to the SpinCo Master Trust in
accordance with Section 5.2(d) (the “Trust Transfer Date”), RemainCo shall cause
to be transferred from the RemainCo Master Trust to the SpinCo Master Trust a
pro rata portion of any investment proceeds received by the RemainCo Master
Trust that relate to a period prior to the applicable Trust Transfer Date,
according to the proportion of the total amount of assets that were transferred
from the RemainCo Master Trust to the SpinCo Master Trust pursuant to
Section 5.2(d) to the total amount of assets held by the RemainCo Master Trust
prior to any such transfer. This Section 5.2(f) shall not apply to (i) any
proceeds or earnings of the RemainCo Master Trust that are taken into account in
the calculation of the amount transferred pursuant to Section 5.2(d) or (ii) any
proceeds or earnings attributable to an investment that is a private equity or
real estate limited partnership.

 

- 31 -



--------------------------------------------------------------------------------

Section 5.3 Canada Pension Transfer. Effective as of January 1, 2015, SpinCo has
established a defined benefit pension plan (the “SpinCo Canada Salaried Pension
Plan”) to provide retirement benefits to employees of the SpinCo Group and
Former SpinCo Employees as of December 31, 2014 who participated in the RemainCo
Canada Salaried Pension Plan prior to January 1, 2015 (and each beneficiary of
such person) (the “SpinCo Canada Pension Beneficiaries”). The SpinCo Canada
Salaried Pension Plan assumed liability for all benefits accrued with respect to
the SpinCo Canada Pension Beneficiaries under the RemainCo Canada Salaried
Pension Plan as of December 31, 2014 (the “SpinCo Canada Transferred Benefit”).
A SpinCo Canada Pension Beneficiary shall not accrue benefits under the RemainCo
Canada Salaried Pension Plan after December 31, 2014. As soon as practicable
after regulatory approval has been obtained, RemainCo shall cause to be
transferred from the RemainCo Canada Salaried Pension Plan to the SpinCo Canada
Salaried Pension Plan assets having an aggregate value equal to the SpinCo
Canada Transferred Benefit, as determined in accordance with applicable laws by
an actuary appointed by RemainCo.

Section 5.4 Excess and Supplemental Plans.

(a) Excess Plans. The liabilities attributable to RemainCo Employees and Former
RemainCo Employees in a SpinCo Excess Plan, if any, shall be assumed by a member
of the RemainCo Group which sponsors the RemainCo Excess Plans, and the
liabilities attributable to SpinCo Employees and Former SpinCo Employees in a
RemainCo Excess Plan, if any, shall be assumed by a member of the SpinCo Group
which sponsors a SpinCo Excess Plan, each effective as of the Employee Transfer
Date.

(b) Supplemental Plans. On or prior to the Employee Transfer Date, SpinCo shall
establish the SpinCo New SERP. The liabilities attributable to SpinCo Employees
and Former SpinCo Employees in the RemainCo SERP shall be assumed by a member of
the SpinCo Group which sponsors the SpinCo New SERP, effective as of the
Employee Transfer Date. Each member of the SpinCo Group shall cease to be a
participating employer in the RemainCo SERP, and the SpinCo Employees and the
Former SpinCo Employees shall no longer participate in the RemainCo SERP, each
effective as of the Employee Transfer Date, unless any such SpinCo Employee or
Former SpinCo Employee shall become employed by any member of the RemainCo Group
after such date and such member participates in the RemainCo SERP and such
employee is eligible for participation therein.

(c) Restoration Plans. On or prior to the Employee Transfer Date, SpinCo shall
establish the SpinCo New Restoration Plan. The liabilities attributable to
SpinCo Employees and Former SpinCo Employees in the RemainCo Restoration Plan
shall be assumed by a member of the SpinCo Group which sponsors the SpinCo New
Restoration Plan, effective as of the Employee Transfer Date. Each member of the
SpinCo Group shall cease to be a participating employer in the RemainCo
Restoration Plan, and the SpinCo Employees and the Former SpinCo Employees shall
no longer participate in the RemainCo Restoration Plan, each effective as of the
Employee Transfer Date, unless any such SpinCo Employee or Former SpinCo
Employee shall become employed by any member of the RemainCo Group after such
date and such member participates in the RemainCo Restoration Plan and such
employee is eligible for participation therein.

 

- 32 -



--------------------------------------------------------------------------------

(d) Supplemental Payment Plans. Effective as of the Employee Transfer Date,
SpinCo shall assume the liabilities attributable to SpinCo Employees and Former
SpinCo Employees in the RemainCo SPP (such portion of the RemainCo SPP which is
assumed and continued by SpinCo, the “SpinCo SPP”). Each member of the SpinCo
Group shall cease to be a participating employer in the RemainCo SPP, and the
SpinCo Employees and the Former SpinCo Employees shall no longer participate in
the RemainCo SPP, each effective as of the Employee Transfer Date.

(e) Liability and Responsibility. SpinCo shall have sole responsibility for the
administration of each SpinCo Excess Plan, the SpinCo New SERP, the SpinCo New
Restoration Plan and the SpinCo SPP and the payment of benefits thereunder to or
on behalf of SpinCo Employees and Former SpinCo Employees, and no member of the
RemainCo Group shall have any liability or responsibility therefor. RemainCo
shall have sole responsibility for the administration of each RemainCo Excess
Plan, the RemainCo SERP, the RemainCo Restoration Plan and the RemainCo SPP and
the payment of benefits thereunder to or on behalf of RemainCo Employees and
Former RemainCo Employees, and no member of the SpinCo Group shall have any
liability or responsibility therefor.

Section 5.5 Group Annuity Contract. RemainCo and SpinCo will cooperate and use
their commercially reasonable efforts to replicate the RemainCo Annuity Contract
such that all remaining benefits payable thereunder to each Former SpinCo
Employee (and each beneficiary or alternate payee of such person) shall be
governed under a new annuity contract by and between SpinCo or its Subsidiary
and the insurance company effective as of the Employee Transfer Date. In the
event it cannot be determined prior to the Employee Transfer Date whether an
individual with a remaining benefit under the RemainCo Annuity Contract is a
Former SpinCo Employee or beneficiary or alternate payee of such person, on the
one hand, or a Former RemainCo Employee or beneficiary or alternate payee of
such person, on the other hand, then such individual shall be deemed to be a
Former SpinCo Employee for purposes of this Section 5.5.

ARTICLE VI

THRIFT PLANS

Section 6.1 U.S. Thrift Plans. Prior to the Employee Transfer Date, SpinCo will
establish and adopt a qualified employee cash or deferred arrangement under Code
Section 401(k) (the “SpinCo U.S. Thrift Plan”) intended to be qualified under
Code Section 401(a) and containing provisions that will provide, among other
things, (i) benefits for each SpinCo Employee and Former SpinCo Employee who is
a participant with a remaining account balance in the RemainCo U.S. Thrift Plan
immediately prior to the effective date of the SpinCo U.S. Thrift Plan (and each
beneficiary and alternate payee of such person) (the “SpinCo U.S. Thrift Plan
Beneficiaries”) identical (except as provided in this Article VI) to those in
effect for the SpinCo U.S. Thrift Plan Beneficiaries under the RemainCo U.S.
Thrift Plan as of the date of transfer of assets and liabilities with respect to
such plan (as described below), and (ii) for each RemainCo Employee or Former
RemainCo Employee who has a remaining account balance under the RemainCo U.S.
Thrift Plan immediately prior to the Employee Transfer Date (and each
beneficiary or alternate payee of such person) (the “RemainCo US. Thrift Plan

 

- 33 -



--------------------------------------------------------------------------------

Beneficiaries”), an account under the SpinCo U.S. Thrift Plan to reflect any
shares of SpinCo Common Stock received in the Distribution as a result of such
RemainCo U.S. Thrift Plan Beneficiaries’ accounts under the RemainCo U.S. Thrift
Plan. Each SpinCo Employee who was an active participant in the RemainCo U.S.
Thrift Plan on the day prior to the effective date of the SpinCo U.S. Thrift
Plan shall participate in the SpinCo U.S. Thrift Plan effective from and after
the effective date of the SpinCo U.S. Thrift Plan. SpinCo Employees and Former
SpinCo Employees shall not make or receive additional contributions under the
RemainCo U.S. Thrift Plan on and after the effective date of the SpinCo U.S.
Thrift Plan, unless any such SpinCo Employee or Former SpinCo Employee shall
become employed by any member of the RemainCo Group after such date and such
member participates in the RemainCo U.S. Thrift Plan. A RemainCo Employee or
Former RemainCo Employee shall not make or receive contributions under the
SpinCo U.S. Thrift Plan unless any such RemainCo Employee or Former RemainCo
Employee shall become employed by any member of the SpinCo Group on and after
the effective date of the SpinCo U.S. Thrift Plan and such member participates
in the SpinCo U.S. Thrift Plan. The interest of each SpinCo U.S. Thrift Plan
Beneficiary in the RemainCo U.S. Thrift Plan attributable to employer matching
contributions as of the day prior to the Employee Transfer Date shall be 100%
vested on the Employee Transfer Date. The interest of each RemainCo U.S. Thrift
Plan Beneficiary in the SpinCo U.S. Thrift Plan attributable to employer
matching contributions as of the Employee Transfer Date shall be 100% vested on
the Employee Transfer Date. In the event a participant (other than a SpinCo
Employee or RemainCo Employee) or his or her alternate payee or beneficiary has
a remaining account balance in the RemainCo U.S. Thrift Plan immediately prior
to the effective date of the SpinCo U.S. Thrift Plan and it cannot be determined
prior to the effective date of the SpinCo U.S. Thrift Plan whether such
participant is a Former SpinCo Employee or a Former RemainCo Employee, such
participant shall be deemed to be a Former SpinCo Employee for purposes of this
Article VI.

Section 6.2 Treatment of RemainCo Common Stock and SpinCo Common Stock.

(a) SpinCo Common Stock Fund. The SpinCo U.S. Thrift Plan will provide as of the
Distribution Date: (i) for the establishment of a SpinCo Common Stock fund;
(ii) that such SpinCo Common Stock fund shall receive and hold all shares of
SpinCo Common Stock to be distributed in the Distribution on behalf of SpinCo
U.S. Thrift Plan Beneficiaries and RemainCo U.S. Thrift Plan Beneficiaries;
(iii) that, following the Distribution Date, contributions made by or on behalf
of SpinCo U.S. Thrift Plan Beneficiaries may be allocated to the SpinCo Common
Stock fund; (iv) that the RemainCo U.S. Thrift Plan Beneficiaries will be
prohibited from increasing their holdings in the SpinCo Common Stock fund;
(v) that the RemainCo U.S. Thrift Plan Beneficiaries may elect to liquidate
their holdings in the SpinCo Common Stock fund and invest those monies in any
other investment fund offered under the SpinCo U.S. Thrift Plan; and (vi) that
the RemainCo U.S. Thrift Plan Beneficiaries may elect to receive their holdings
in the SpinCo U.S. Thrift Plan in accordance with the distribution options
provided under such plan to terminated employees. Additionally, SpinCo shall
cause the SpinCo U.S. Thrift Plan to provide that the RemainCo U.S. Thrift Plan
Beneficiaries shall participate in the SpinCo U.S. Thrift Plan in respect of
their accounts thereunder; provided, however, the sponsor of the SpinCo U.S.
Thrift Plan may in its discretion provide that the SpinCo Common Stock fund
shall no longer be offered as an investment alternative under the SpinCo U.S.
Thrift Plan.

 

- 34 -



--------------------------------------------------------------------------------

(b) RemainCo Common Stock Fund. The RemainCo U.S. Thrift Plan shall be amended,
on or prior to the Distribution Date, to provide that, following the
Distribution: (i) the RemainCo Common Stock fund will hold the assets of the
accounts of the SpinCo U.S. Thrift Plan Beneficiaries invested in the RemainCo
Common Stock fund; (ii) the SpinCo U.S. Thrift Plan Beneficiaries will be
prohibited from increasing their holdings in the RemainCo Common Stock fund;
(iii) the SpinCo U.S. Thrift Plan Beneficiaries may elect to liquidate their
holdings in the RemainCo Common Stock fund and invest those monies in any other
investment fund offered under the RemainCo U.S. Thrift Plan; and (iv) the SpinCo
U.S. Thrift Plan Beneficiaries may elect to receive their holdings in the
RemainCo U.S. Thrift Plan in accordance with the distribution options available
under such plan to terminated employees. RemainCo shall cause the RemainCo U.S.
Thrift Plan to provide that SpinCo U.S. Thrift Plan Beneficiaries shall
participate in the RemainCo U.S. Thrift Plan in respect of their accounts
thereunder; provided, however, the sponsor of the RemainCo U.S. Thrift Plan may
in its discretion provide that the RemainCo Common Stock fund shall no longer be
offered as an investment alternative under the RemainCo U.S. Thrift Plan.

Section 6.3 U.S. Transfer of Accounts. As of the effective date of the SpinCo
U.S. Thrift Plan, RemainCo will cause to be transferred from the trust under the
RemainCo U.S. Thrift Plan to the trust under the SpinCo U.S. Thrift Plan the
aggregate amount that was credited to the accounts of the SpinCo U.S. Thrift
Plan Beneficiaries as of such date, save and except for the portion of the
RemainCo Common Stock fund attributable to the accounts of the SpinCo U.S.
Thrift Plan Beneficiaries. The transfer shall, to the extent reasonably
possible, be an in-kind transfer, subject to the reasonable consent of the
trustee of the SpinCo U.S. Thrift Plan trust and shall include the transfer of
the aggregate assets held in the accounts relating to each SpinCo U.S. Thrift
Plan Beneficiary under the RemainCo U.S. Thrift Plan and any participant loan
notes held under such plans. RemainCo shall cause the RemainCo U.S. Thrift Plan
to allocate to the SpinCo U.S. Thrift Plan a proportionate share of any
forfeiture account under the RemainCo U.S. Thrift Plan.

Section 6.4 Canada Thrift Plans. Prior to the Employee Transfer Date, SpinCo
will establish and adopt a savings arrangement (the “SpinCo Canada Thrift Plan”)
that will provide, among other things, benefits and tax treatment for each
employee of the SpinCo Group and Former SpinCo Employee who is a participant
with a remaining account balance in the RemainCo Canada Thrift Plan immediately
prior to the effective date of the SpinCo Canada Thrift Plan (and each
beneficiary of such person) (the “SpinCo Canada Thrift Plan Beneficiaries”)
identical to those in effect for the SpinCo Canada Thrift Plan Beneficiaries
under the RemainCo Canada Thrift Plan as of the date of transfer of assets and
liabilities with respect to such plan (as described below). Each employee of the
SpinCo Group who was an active participant in the RemainCo Canada Thrift Plan on
the day prior to the effective date of the SpinCo Canada Thrift Plan shall
participate in the SpinCo Canada Thrift Plan effective from and after the
effective date of the SpinCo Canada Thrift Plan. Employees of the SpinCo Group
and Former SpinCo Employees shall not make or receive additional contributions
under the RemainCo Canada Thrift Plan on and after the effective date of the
SpinCo Canada Thrift Plan, unless any such employee of the SpinCo Group or
Former SpinCo Employee shall become employed by any member of the RemainCo Group
after such date and such member participates in the RemainCo Canada Thrift Plan.
A RemainCo Employee or Former RemainCo Employee shall not make or receive
contributions under the SpinCo Canada Thrift Plan unless any such

 

- 35 -



--------------------------------------------------------------------------------

RemainCo Employee or Former RemainCo Employee shall become employed by any
member of the SpinCo Group on and after the effective date of the SpinCo Canada
Thrift Plan and such member participates in the SpinCo Canada Thrift Plan.

Section 6.5 Canada Transfer of Accounts. As of the effective date of the SpinCo
Canada Thrift Plan, RemainCo will cause to be transferred from the trust under
the RemainCo Canada Thrift Plan to the trust under the SpinCo Canada Thrift Plan
the aggregate amount that was credited to the accounts of the SpinCo Canada
Thrift Plan Beneficiaries as of such date. The transfer shall, to the extent
reasonably possible, be an in-kind transfer, subject to the reasonable consent
of the trustee of the SpinCo Canada Thrift Plan trust and shall include the
transfer of the aggregate assets held in the accounts relating to each SpinCo
Canada Thrift Plan Beneficiary under the RemainCo Canada Thrift Plan.

ARTICLE VII

WELFARE PLANS

Section 7.1 Establishment of SpinCo Welfare Plans.

(a) Except as provided below, the members of the SpinCo Group who had previously
adopted a RemainCo Welfare Plan and were participating employers therein on the
day before the Employee Transfer Date (“Participating SpinCo Employers”) will,
at 11:59 p.m. on that date, withdraw from such participation, and, effective as
of the Employee Transfer Date, one or more of the Participating SpinCo Employers
has assumed sponsorship, under newly established welfare plans, of the coverage
and benefits which were offered under such plans to the SpinCo Employees and the
Former SpinCo Employees (and their eligible spouses and dependents as the case
may be) of the Participating SpinCo Employers (collectively, the “SpinCo Welfare
Plan Participants”). Such coverage and benefits shall then be provided to the
SpinCo Welfare Plan Participants on an uninterrupted basis under the newly
established SpinCo Welfare Plans which shall contain substantially the same
benefit provisions as in effect under the corresponding RemainCo Welfare Plan on
the day before the Employee Transfer Date. Except as provided below, effective
as of the Employee Transfer Date, liabilities relating to the SpinCo Welfare
Plan Participants shall be spun off from each RemainCo Welfare Plan and
allocated to the corresponding new SpinCo Welfare Plan.

(b) As a result of withdrawal from participation in the RemainCo Welfare Plans
by the Participating SpinCo Employers, the SpinCo Welfare Plan Participants
ceased to be eligible for coverage under the RemainCo Welfare Plans at 11:59
p.m. on the day before the Employee Transfer Date. SpinCo Welfare Plan
Participants shall not participate in any RemainCo Welfare Plans on and after
the Employee Transfer Date, unless they shall become employed after such date by
any member of the RemainCo Group that participates in such plans and meet the
terms and conditions of participation thereunder. RemainCo Employees and Former
RemainCo Employees shall not participate in any SpinCo Welfare Plans, unless
they shall become employed on and after the Employee Transfer Date by any member
of the SpinCo Group that participates in such plans and meet the terms and
conditions of participation thereunder.

 

- 36 -



--------------------------------------------------------------------------------

Section 7.2 Transitional Matters Under SpinCo Welfare Plans.

(a) Treatment of Claims Incurred.

(i) Self-Insured Benefits. SpinCo has assumed and is responsible for the funding
of payment for any unpaid covered claim and eligible expense:

(A) incurred by any SpinCo Welfare Plan Participant prior to the Employee
Transfer Date under a RemainCo Welfare Plan that is not described in section
7.2(a)(ii) below, to the extent such participant has coverage under such plan
as, or through, an employee or former employee of a Participating SpinCo
Employer on the date such claim or expense is incurred; or

(B) incurred by any SpinCo Employee or Former SpinCo Employee prior to the
Employee Transfer Date under a RemainCo Benefit Arrangement that is not
described in section 7.2(a)(ii) below. No member of the RemainCo Group shall be
responsible for any liability with respect to any such claims or expenses.

(ii) Insured Benefits. With respect to benefits that, prior to the Employee
Transfer Date, were provided for under the RemainCo Welfare Plans through the
purchase of insurance, RemainCo shall cause the RemainCo Welfare Plans to fully
perform, pay and discharge all claims of SpinCo Welfare Plan Participants that
were incurred prior to the Employee Transfer Date.

(iii) Claims Incurred. For purposes of this Section 7.2(a), a claim or liability
is deemed to be incurred (A) with respect to medical, dental, vision and/or
prescription drug benefits, upon the rendering of health services giving rise to
such claim or liability; (B) with respect to life insurance, accidental death
and dismemberment and business travel accident insurance, upon the occurrence of
the event giving rise to such claim or liability; (C) with respect to long-term
disability benefits, upon the date of an individual’s disability, as determined
by the disability benefit insurance carrier or claim administrator, giving rise
to such claim or liability; and (D) with respect to a period of continuous
hospitalization, upon the date of admission to the hospital, unless otherwise
provided under the terms of the applicable RemainCo Welfare Plan or RemainCo
Benefit Arrangement.

(b) Credit for Deductibles and Other Limits. With respect to each SpinCo Welfare
Plan Participant, the SpinCo Welfare Plans will give credit in plan year 2015
for any amount paid, number of services obtained or visits provided under the
comparable type RemainCo Welfare Plan by such SpinCo Welfare Plan Participant in
plan year 2015 toward deductibles, out-of-pocket maximums, limits on number of
services or visits, or other similar limitations to the extent such amounts are
taken into account under the comparable type RemainCo Welfare Plan. For purposes
of any life-time maximum benefit limit payable to a SpinCo Welfare Plan
Participant under any SpinCo Welfare Plan, the SpinCo Welfare Plans will
recognize any expenses paid or reimbursed by a RemainCo Welfare Plan with
respect to such participant prior to the Employee Transfer Date to the same
extent such expense payments or

 

- 37 -



--------------------------------------------------------------------------------

reimbursements would be recognized in respect of an active plan participant
under that RemainCo Welfare Plan.

(c) COBRA. Effective as of the Employee Transfer Date, SpinCo has assumed and
will satisfy all requirements under COBRA with respect to all SpinCo Employees
and Former SpinCo Employees and their qualified beneficiaries, including for
individuals who are already receiving benefits as of such date under COBRA.

Section 7.3 VEBA. As of the Employee Transfer Date, RemainCo or a member of the
RemainCo Group shall continue as settlor and sponsor of each Code
Section 501(c)(9) trust (“VEBA”) that holds the plan assets of a RemainCo
Welfare Plan.

Section 7.4 Continuity of Benefits, Benefit Elections and Beneficiary
Designations.

(a) Benefit Elections and Designations. As of the Employee Transfer Date (or
such other date provided for under subsection 7.4(b)), SpinCo has caused the
SpinCo Welfare Plans to recognize and give effect to all elections and
designations (including all coverage and contribution elections and beneficiary
designations) made by each SpinCo Welfare Plan Participant under, or with
respect to, the corresponding RemainCo Welfare Plan for plan year 2015.

(b) Additional Details Regarding Flexible Spending Accounts. To the extent any
SpinCo Welfare Plan provides or constitutes a health care flexible spending
account or dependent care flexible spending account (each a “SpinCo FSA”), such
SpinCo Welfare Plan shall be effective as of January 1, 2015 rather than the
Employee Transfer Date. It is the intention of the Parties that all activity
under a SpinCo Welfare Plan Participant’s flexible spending account with
RemainCo for plan year 2015 be treated instead as activity under the
corresponding SpinCo FSA. Accordingly, (i) any period of participation by a
SpinCo Welfare Plan Participant in a RemainCo flexible spending account during
plan year 2015 (the “Participation Period”) will be deemed a period when the
SpinCo Welfare Plan Participant participated in the corresponding SpinCo FSA;
(ii) all expenses incurred during a Participation Period will be deemed incurred
while the participant’s coverage was in effect under the corresponding SpinCo
FSA; and (iii) all elections and reimbursements made with respect to a
Participation Period under a RemainCo flexible spending account will be deemed
to have been made with respect to the corresponding SpinCo FSA.

(c) Employer Non-elective Contributions. As of the Employee Transfer Date,
SpinCo has caused any SpinCo Welfare Plan that constitutes a cafeteria plan
under Section 125 of the Code to recognize and give effect to all non-elective
employer contributions payable and paid toward coverage of a SpinCo Welfare Plan
Participant under the corresponding RemainCo Welfare Plan that is a cafeteria
plan under Section 125 of the Code for the applicable cafeteria plan year.

Section 7.5 Insurance Contracts. To the extent any RemainCo Welfare Plan is
funded through the purchase of an insurance contract or is subject to any stop
loss contract, RemainCo and SpinCo will cooperate and use their commercially
reasonable efforts to replicate such insurance contracts for SpinCo (except to
the extent changes are required under applicable state

 

- 38 -



--------------------------------------------------------------------------------

insurance laws) and to maintain any pricing discounts or other preferential
terms for both RemainCo and SpinCo for a reasonable term. Neither Party shall be
liable for failure to obtain such pricing discounts or other preferential terms
for the other Party. Each Party shall be responsible for any additional
premiums, charges or administrative fees that such Party may incur pursuant to
this Section 7.5.

Section 7.6 Third-Party Vendors. Except as provided below, to the extent any
RemainCo Welfare Plan is administered by a third-party vendor, RemainCo and
SpinCo will cooperate and use their commercially reasonable efforts to replicate
any contract with such third-party vendor for SpinCo and to maintain any pricing
discounts or other preferential terms for both RemainCo and SpinCo for a
reasonable term. Neither Party shall be liable for failure to obtain such
pricing discounts or other preferential terms for the other Party. Each Party
shall be responsible for any additional premiums, charges or administrative fees
that such Party may incur pursuant to this Section 7.6.

Section 7.7 Claims Experience. Notwithstanding the foregoing, RemainCo and
SpinCo shall use commercially reasonable efforts to ensure that any claims
experience under the RemainCo Welfare Plans attributable to SpinCo Welfare
Beneficiaries shall be available to the SpinCo Welfare Plans, as permitted by
any applicable privacy protection laws or regulations or Privacy Contracts.

Section 7.8 Allocation of Demutualization Proceeds. To the extent
demutualization or similar proceeds were paid or credited to the RemainCo Group
or a RemainCo Welfare Plan prior to the Employee Transfer Date with respect to
an insurance contract that funded a RemainCo Welfare Plan covering SpinCo
Welfare Plan Participants and such proceeds remain unallocated as of the
Employee Transfer Date, RemainCo shall transfer to SpinCo as soon as practicable
following the Employee Transfer Date a pro rata portion of such proceeds,
according to the proportion of the total number of SpinCo Employees and Former
SpinCo Employees participating in such plan as of the day before the Employee
Transfer Date to the total number of employees participating in such plan as of
the day before the Employee Transfer Date.

Section 7.9 Grandfathered Foundry Employees. Each Grandfathered Foundry Employee
shall be deemed to be a Former SpinCo Employee for purposes of this Article VII;
provided, however, that on and after the Employee Transfer Date RemainCo shall
continue to be responsible for providing pre-age 65 post-retirement medical and
life insurance to each Grandfathered Foundry Employee who is eligible for such
coverage under a RemainCo Welfare Plan as of immediately prior to the Employee
Transfer Date until the earlier of (a) the last day of the month in which such
employee attains age 65 and (b) such other date as the employee ceases to be
eligible for such coverage. SpinCo shall have the obligation to provide
post-retirement medical and life insurance to each Grandfathered Foundry
Employee who is eligible for such coverage commencing with the first of the
month following such employee’s attainment of age 65. Notwithstanding the
foregoing, nothing in this Agreement shall constitute an acknowledgment by
RemainCo or SpinCo that either is obligated to continue to provide any level of
post-retirement medical or life benefits for any period of time.

 

- 39 -



--------------------------------------------------------------------------------

ARTICLE VIII

BENEFIT ARRANGEMENTS

Except as otherwise provided under this Agreement, effective as of the Employee
Transfer Date, SpinCo Employees and Former SpinCo Employees are no longer
eligible to participate in any RemainCo Benefit Arrangement.

ARTICLE IX

WORKERS’ COMPENSATION AND UNEMPLOYMENT COMPENSATION

Section 9.1 General Principles. Subject to Section 9.2, effective as of the
Employee Transfer Date, (a) SpinCo shall have (and, to the extent it has not
previously had such obligations, assume) the obligations for all claims and
liabilities relating to workers’ compensation and unemployment compensation
benefits for all SpinCo Employees and Former SpinCo Employees and (b) RemainCo
shall have (and, to the extent it has not previously had such obligations,
assume) the obligations for all claims and liabilities relating to workers’
compensation and unemployment compensation benefits for all RemainCo Employees
and Former RemainCo Employees.

Section 9.2 Crossover Claims. Section 9.1 shall not apply to a workers’
compensation claim of a SpinCo Employee, Former SpinCo Employee, RemainCo
Employee or Former RemainCo Employee attributable to or arising in connection
with work or services by such employee or former employee prior to the Employee
Transfer Date and which (a) arises in connection with (i) both (x) work or
services performed for the RemainCo Business and (y) work or services performed
for the SpinCo Business or (ii) work or services performed for both the RemainCo
Business and the SpinCo Business, (b) arises in connection with work or services
performed by a SpinCo Employee or Former SpinCo Employee on behalf of a member
of the RemainCo Group in the normal course of such employee’s duties, or
(c) arises in connection with work or services performed by a RemainCo Employee
or Former RemainCo Employee on behalf of a member of the SpinCo Group in the
normal course of such employee’s duties (any such claim in (a), (b) or (c), a
“Crossover Claim”). With respect to any Crossover Claim, effective as of the
Employee Transfer Date, (i) SpinCo shall have (and, to the extent it has not
previously had such obligations, assume) the obligations for all Crossover
Claims for which the last injurious exposure occurred at a location owned or
operated by a SpinCo Entity, and (ii) RemainCo shall have (and, to the extent it
has not previously had such obligations, assume) the obligations for all
Crossover Claims for which the last injurious exposure occurred at a location
owned or operated by a RemainCo Entity. In the event that ownership or operation
of such a location is not known with respect to a Crossover Claim,
responsibility for the claim will be allocated to SpinCo if the employee was
employed by a SpinCo Entity at the time of last injurious exposure and to
RemainCo if the employee was employed by a RemainCo Entity at the time of last
injurious exposure.

Section 9.3 Additional Details. SpinCo and RemainCo shall use commercially
reasonable efforts to provide that workers’ compensation and unemployment
insurance costs are not adversely affected for either of them by reason of the
Distribution. For the avoidance of

 

- 40 -



--------------------------------------------------------------------------------

doubt, the obligations for a workers’ compensation claim will be allocated
between the Parties in accordance with Section 9.1 or 9.2, as applicable, even
if the claim is registered or becomes registered by the state workers’
compensation authority in the name of a Party (or the Affiliate of a Party)
other than the Party to which the claim is allocated in accordance with
Section 9.1 or 9.2, as applicable. The Party to which a workers’ compensation
claim is allocated pursuant to Sections 9.1 and 9.2 shall be responsible for all
related costs and expenses, including compensation payments, medical payments,
Disabled Workers’ Relief Fund payments, self-insured assessments, legal fees and
expenses, administration costs and expenses, and violations of specific safety
requirement assessments/fines.

Section 9.4 Ohio Guarantees. RemainCo shall indemnify, defend and hold harmless
SpinCo and each member of the SpinCo Group and their respective Affiliates,
successors and assigns from and against any and all losses of such Persons
relating to any liability arising from a SpinCo Ohio Guarantee as a result of
any workers’ compensation claim allocated to RemainCo pursuant to Section 9.1 or
9.2, as applicable. SpinCo shall indemnify, defend and hold harmless RemainCo,
each member of the RemainCo Group and their respective Affiliates, successors
and assigns from and against any and all losses of such Persons relating to any
liability arising from a RemainCo Ohio Guarantee as a result of any workers’
compensation claim allocated to SpinCo pursuant to Section 9.1 or 9.2, as
applicable.

ARTICLE X

RETENTION, SEVERANCE AND OTHER MATTERS

Section 10.1 Retention Agreements.

(a) SpinCo Obligations. Effective as of the Employee Transfer Date, RemainCo
hereby assigns to SpinCo, and SpinCo hereby accepts such assignment and assumes,
RemainCo’s rights and obligations arising under the retention, severance and/or
employment agreements described in Schedule 10.1(a), and SpinCo agrees to honor
the terms and conditions of those agreements applicable to SpinCo as a successor
under the terms of such agreements. Except for SpinCo’s assumption of the
retention, severance and/or employment agreements as described above, the terms
of the retention agreements shall in all other respects be unaffected. The
Parties agree that the SpinCo Employees who are covered by retention, severance
and/or employment agreements described above are express beneficiaries of this
Section 10.1(a).

(b) RemainCo Obligations. RemainCo shall continue to be responsible for and
remain obligated under the retention, severance and/or employment agreements
described in Schedule 10.1(b) and agrees to honor the terms and conditions of
those agreements.

(c) Additional Obligations. SpinCo and RemainCo shall each be solely responsible
for any other retention arrangements entered into by any member of the SpinCo
Group or any member of the RemainCo Group, respectively, and that are not
otherwise allocated by this Agreement to a member of either the RemainCo Group
or the SpinCo Group.

 

- 41 -



--------------------------------------------------------------------------------

(d) Effect on Equity Awards. Notwithstanding any provision of this Article X,
and except as otherwise provided in Article III, RemainCo shall remain
responsible for administering and settling the RemainCo Equity Compensation
Awards, and SpinCo shall remain responsible for administering and settling the
SpinCo Equity Compensation Awards. Any provision in a retention agreement
described in Schedule 10.1(a) or 10.1(b) which provides for the accelerated
vesting of equity awards shall apply in accordance with its terms to RemainCo
Equity Compensation Awards and SpinCo Equity Compensation Awards on and after
the Employee Transfer Date.

Section 10.2 Severance.

(a) Except as otherwise provided in this Agreement, on and after the Employee
Transfer Date, RemainCo shall have no liability or obligation under any RemainCo
severance plan or policy with respect to SpinCo Employees or Former SpinCo
Employees.

(b) Except as otherwise provided in this Agreement, effective on and after the
Employee Transfer Date, SpinCo shall assume and shall be responsible for
administering all payments and benefits under the applicable RemainCo severance
policies or any termination agreements with Former SpinCo Employees whose
employment terminated prior to the Employee Transfer Date for an eligible reason
under such policies or in accordance with such agreements.

Section 10.3 Accrued Time Off. SpinCo shall recognize and assume all liability
for all vacation, holiday, sick leave, flex days, personal days and paid-time
off with respect to SpinCo Employees, and SpinCo shall credit each SpinCo
Employee with such accrual effective as of the Employee Transfer Date.

Section 10.4 Leaves of Absence. SpinCo will continue to apply the appropriate
leave of absence policies applicable to inactive SpinCo Employees who are on an
approved leave of absence as of the Employee Transfer Date. Leaves of absence
taken by SpinCo Employees prior to the Employee Transfer Date shall be deemed to
have been taken as employees of a member of the SpinCo Group.

Section 10.5 Collective Bargaining Agreements. The RemainCo Group shall have no
further liability for all collective bargaining agreements, collective
agreements, multiemployer plans, pension and welfare plans and arrangements and
trade union or works council agreements entered into with any member of the
RemainCo Group, in each case with respect to any union, works council or other
body representing only SpinCo Employees and/or Former SpinCo Employees.

Section 10.6 Director Programs. RemainCo shall retain responsibility for the
payment of any fees payable in respect of service on the RemainCo Board of
Directors that are payable but not yet paid as of the Employee Transfer Date,
and SpinCo shall not have any responsibility for any such payments.

 

- 42 -



--------------------------------------------------------------------------------

Section 10.7 Restrictive Covenants in Employment and Other Agreements.

(a) To the fullest extent permitted by the agreements described in this
Section 10.7(a) and applicable law, RemainCo hereby assigns, or shall cause a
member of the RemainCo Group to assign, to SpinCo or a member of the SpinCo
Group, as designated by SpinCo, all agreements containing restrictive covenants
(including confidentiality and non-competition provisions) between a member of
the RemainCo Group and a SpinCo Employee or Former SpinCo Employee, with such
assignment effective as of the Employee Transfer Date. To the extent that
assignment of such agreements is not permitted, effective as of the Employee
Transfer Date, each member of the SpinCo Group shall be considered to be a
successor to each member of the RemainCo Group for purposes of, and a
third-party beneficiary with respect to, all agreements containing restrictive
covenants (including confidentiality and non-competition provisions) between a
member of the RemainCo Group and a SpinCo Employee or Former SpinCo Employee
whom SpinCo reasonably determines have substantial knowledge of the business
activities of the SpinCo Group, such that each member of the SpinCo Group shall
enjoy all the rights and benefits under such agreements (including rights and
benefits as a third-party beneficiary), with respect to the business operations
of the SpinCo Group; provided, however, that in no event shall RemainCo be
permitted to enforce such restrictive covenant agreements against SpinCo
Employees or Former SpinCo Employees for action taken in their capacity as
employees of a member of the SpinCo Group.

(b) To the fullest extent permitted by the agreements described in this
Section 10.7(b) and applicable law, SpinCo hereby assigns, or shall cause a
member of the SpinCo Group to assign, to RemainCo or a member of the RemainCo
Group, as designated by RemainCo, all agreements containing restrictive
covenants (including confidentiality and non-competition provisions) between a
member of the SpinCo Group and a RemainCo Employee or Former RemainCo Employee,
with such assignment effective as of the Employee Transfer Date. To the extent
that assignment of such agreements is not permitted, effective as of the
Employee Transfer Date, each member of the RemainCo Group shall be considered to
be a successor to each member of the SpinCo Group for purposes of, and a
third-party beneficiary with respect to, all agreements containing restrictive
covenants (including confidentiality and non-competition provisions) between a
member of the SpinCo Group and a RemainCo Employee or Former RemainCo Employee
whom RemainCo reasonably determines have substantial knowledge of the business
activities of the RemainCo Group, such that RemainCo and each member of the
RemainCo Group shall enjoy all the rights and benefits under such agreements
(including rights and benefits as a third-party beneficiary), with respect to
the business operations of the RemainCo Group; provided, however, that in no
event shall SpinCo be permitted to enforce such restrictive covenant agreements
against RemainCo Employees or Former RemainCo Employees for action taken in
their capacity as employees of a member of the RemainCo Group.

Section 10.8 Non-Solicitation.

(a) During the 18 month period commencing on the Distribution Date, RemainCo
will not, directly or indirectly, on its own behalf or in conjunction with any
person or legal entity, recruit, solicit, or induce, or attempt to recruit,
solicit or induce, any employee of the SpinCo Group to terminate his or her
employment relationship with the SpinCo Group. The

 

- 43 -



--------------------------------------------------------------------------------

foregoing restriction does not include the placement of general advertisements
for employment with the RemainCo Group in the same types of print or electronic
publications used by the RemainCo Group to advertise for employment prior to the
Distribution Date and consistent with RemainCo Group practice prior to the
Distribution Date. RemainCo will advise any third parties recruiting on
RemainCo’s behalf of the obligation set forth in this Section 10.8 and will
direct those third parties to comply with that obligation.

(b) During the 18 month period commencing on the Distribution Date, SpinCo will
not, directly or indirectly, on its own behalf or in conjunction with any person
or legal entity, recruit, solicit, or induce, or attempt to recruit, solicit or
induce, any employee of the RemainCo Group to terminate their employment
relationship with the RemainCo Group. The foregoing restriction does not include
the placement of general advertisements for employment with the SpinCo Group in
the same types of print or electronic publications used by the SpinCo Group to
advertise for employment prior to the Distribution Date and consistent with
SpinCo Group practice prior to the Distribution Date. SpinCo will advise any
third parties recruiting on SpinCo’s behalf of the obligation set forth in this
Section 10.8 and will direct those third parties to comply with that obligation.

ARTICLE XI

GENERAL PROVISIONS

Section 11.1 Preservation of Rights to Amend. The rights of each member of the
RemainCo Group and each member of the SpinCo Group to amend, waive, or terminate
any plan, arrangement, agreement, program, or policy referred to herein shall
not be limited in any way by this Agreement.

Section 11.2 Confidentiality. Each Party agrees that any information conveyed or
otherwise received by or on behalf of a Party in conjunction herewith that is
not otherwise public through no fault of such Party is confidential and is
subject to the terms of the confidentiality provisions set forth in the Master
Separation Agreement.

Section 11.3 Administrative Complaints/Litigation.

(a) Except as otherwise provided in this Agreement, on and after the Employee
Transfer Date, SpinCo shall assume, and be solely liable for, the handling,
administration, investigation and defense of actions, including ERISA,
occupational safety and health, employment standards, union grievances, wrongful
dismissal, discrimination or human rights and unemployment compensation claims
asserted at any time against RemainCo or any member of the RemainCo Group by any
SpinCo Employee or Former SpinCo Employee (including any dependent or
beneficiary of any such Employee) or any other person, to the extent such
actions or claims arise out of or relate to employment or the provision of
services (whether as an employee, contractor, consultant or otherwise) to or
with respect to the business activities of any member of the SpinCo Group,
whether or not such employment or services were performed before or after the
Distribution.

 

- 44 -



--------------------------------------------------------------------------------

(b) Except as otherwise provided in this Agreement, on and after the Employee
Transfer Date, RemainCo shall assume, and be solely liable for, the handling,
administration, investigation and defense of actions, including ERISA,
occupational safety and health, employment standards, union grievances, wrongful
dismissal, discrimination or human rights and unemployment compensation claims
asserted at any time against SpinCo or any member of the SpinCo Group by any
RemainCo Employee or Former RemainCo Employee (including any dependent or
beneficiary of any such Employee) or any other person, to the extent such
actions or claims arise out of or relate to employment or the provision of
services (whether as an employee, contractor, consultant or otherwise) to or
with respect to the business activities of any member of the RemainCo Group,
whether or not such employment or services were performed before or after the
Distribution.

(c) To the extent that any legal action relates to a putative or certified class
of plaintiffs, which includes both RemainCo Employees (or Former RemainCo
Employees) and SpinCo Employees (or Former SpinCo Employees) and such action
involves employment or benefit plan related claims, reasonable costs and
expenses incurred by the Parties in responding to such legal action shall be
allocated among the Parties equitably in proportion to a reasonable assessment
of the relative proportion of Employees included in or represented by the
putative or certified plaintiff class. The procedures contained in the
indemnification and related litigation cooperation provisions of the Master
Separation Agreement shall apply with respect to each Party’s indemnification
obligations under this Section 11.3.

Section 11.4 Reimbursement and Indemnification. RemainCo and SpinCo hereto
agrees to reimburse the other Party, within 60 days of receipt from the other
Party of reasonable verification, for all costs and expenses which the other
Party may incur on its behalf as a result of any of the respective RemainCo and
SpinCo Welfare Plans, Pension Plans, Thrift Plans and Benefit Arrangements and,
as contemplated by Section 10.2, any termination or severance payments or
benefits. All liabilities retained, assumed or indemnified against by SpinCo
pursuant to this Agreement, and all liabilities retained, assumed or indemnified
against by RemainCo pursuant to this Agreement, shall in each case be subject to
the indemnification provisions of the Master Separation Agreement.
Notwithstanding anything to the contrary, (i) no provision of this Agreement
shall require any member of the SpinCo Group to pay or reimburse to any member
of the RemainCo Group any benefit-related cost item that a member of the SpinCo
Group has previously paid or reimbursed to any member of the RemainCo Group; and
(ii) no provision of this Agreement shall require any member of the RemainCo
Group to pay or reimburse to any member of the SpinCo Group any benefit-related
cost item that a member of the RemainCo Group has previously paid or reimbursed
to any member of the SpinCo Group.

Section 11.5 Costs of Compliance with Agreement. Except as otherwise provided in
this Agreement or any other Ancillary Agreement, each Party shall pay its own
expenses in fulfilling its obligations under this Agreement.

Section 11.6 Fiduciary Matters. RemainCo and SpinCo each acknowledge that
actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable law,
and no Party shall be deemed to be in violation of this Agreement if it fails to
comply with any provisions hereof based upon its good faith determination (as
supported by advice from counsel experienced in such matters) that to do so

 

- 45 -



--------------------------------------------------------------------------------

would violate such a fiduciary duty or standard. Each Party shall be responsible
for taking such actions as are deemed necessary and appropriate to comply with
its own fiduciary responsibilities and shall fully release and indemnify the
other Party for any liabilities caused by the failure to satisfy any such
responsibility.

Section 11.7 Registration Statement. Before the Distribution or as soon as
reasonably practicable thereafter and subject to applicable law, SpinCo shall
prepare and file with the SEC one or more registration statements on Form S-1,
Form S–8 or another appropriate form registering under the Securities Act of
1933 the offering of an aggregate number of shares of SpinCo Common Stock at a
minimum equal to the number of shares subject to the Replacement SpinCo Options,
the Replacement SpinCo RSUs, the Additional SpinCo RSUs, the Additional SpinCo
RSAs, the Replacement SpinCo Units, and the Replacement MEGTEC Performance RSUs.
SpinCo shall use commercially reasonable efforts to cause any such registration
statement to be kept effective (and the current status of the prospectus or
prospectuses required thereby shall be maintained) as long as any Replacement
SpinCo Options, Replacement SpinCo RSUs, Additional SpinCo RSUs, Additional
SpinCo RSAs, Replacement SpinCo Units or Replacement MEGTEC Performance RSUs
applicable to such registration statement may remain outstanding.

Section 11.8 Entire Agreement. This Agreement, together with the documents
referenced herein (including the Master Separation Agreement, the Ancillary
Agreements and the plans and agreements referenced herein), constitutes the
entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersedes all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof. To the extent any provision of this Agreement conflicts with the
provisions of the Master Separation Agreement, the provisions of this Agreement
shall be deemed to control with respect to the subject matter hereof.

Section 11.9 Binding Effect; No Third-Party Beneficiaries; Assignment. This
Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns. Except as otherwise expressly
provided in Section 10.1(a), this Agreement is solely for the benefit of the
Parties and should not be deemed to confer upon any third parties any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to this Agreement. Nothing in this Agreement is
intended to amend any employee benefit plan or affect the applicable plan
sponsor’s right to amend or terminate any employee benefit plan pursuant to the
terms of such plan. Except as otherwise provided in Section 10.1(a), the
provisions of this Agreement are solely for the benefit of the Parties, and no
current or former Employee, officer, director or independent contractor or any
other individual associated therewith shall be regarded for any purpose as a
third-party beneficiary of this Agreement. This Agreement may not be assigned by
any Party, except with the prior written consent of the other Party.

Section 11.10 Amendment. No change or amendment may be made to this Agreement
except by an instrument in writing signed on behalf of both of the Parties.

Section 11.11 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure
or delay on the part of either Party in the exercise of any right hereunder
shall impair such right or

 

- 46 -



--------------------------------------------------------------------------------

be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, covenant or agreement contained herein, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other right. All rights and remedies existing under this
Agreement or the Schedules attached hereto are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

Section 11.12 Notices. Unless otherwise expressly provided herein, all notices,
claims, certificates, requests, demands and other communications hereunder shall
be in writing and shall be deemed to be duly given: (i) when personally
delivered, (ii) if mailed by registered or certified mail, postage prepaid,
return receipt requested, on the date the return receipt is executed or the
letter is refused by the addressee or its agent, (iii) if sent by overnight
courier which delivers only upon the executed receipt of the addressee, on the
date the receipt acknowledgment is executed or refused by the addressee or its
agent, or (iv) if sent by facsimile or electronic mail, on the date confirmation
of transmission is received (provided that a copy of any notice delivered
pursuant to this clause (iv) shall also be sent pursuant to clause (i), (ii) or
(iii)), addressed to the attention of the addressee’s General Counsel at the
address of its principal executive office or to such other address or facsimile
number for a Party as it shall have specified by like notice.

Section 11.13 Counterparts. This Agreement, including the Schedules hereto and
the other documents referred to herein, may be executed in multiple
counterparts, each of which when executed shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

Section 11.14 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to either Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the court, administrative agency or arbitrator
shall interpret this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the fullest extent possible.
If any sentence in this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

Section 11.15 Governing Law. To the extent not preempted by applicable federal
law, this Agreement shall be governed by, and construed and enforced in
accordance with, the substantive laws of the State of Delaware, without regard
to any conflicts of law provisions thereof that would result in the application
of the laws of any other jurisdiction.

Section 11.16 Performance. Each of RemainCo and SpinCo shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any member of the RemainCo Group
and any member of the SpinCo Group, respectively. The Parties each agree to take
such further actions and to execute, acknowledge and deliver, or to cause to be
executed, acknowledged and delivered, all such

 

- 47 -



--------------------------------------------------------------------------------

further documents as are reasonably requested by the other for carrying out the
purposes of this Agreement or of any document delivered pursuant to this
Agreement.

Section 11.17 Construction. This Agreement shall be construed as if jointly
drafted by the Parties and no rule of construction or strict interpretation
shall be applied against any Party.

Section 11.18 Effect if Distribution Does Not Occur. Notwithstanding anything in
this Agreement to the contrary, if the Master Separation Agreement is terminated
prior to the Distribution Date, this Agreement shall be of no further force and
effect.

[INTENTIONALLY LEFT BLANK]

 

- 48 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
their names by a duly authorized officer as of the date first written above.

 

THE BABCOCK & WILCOX COMPANY By: /s/ James D. Canafax Name: James D. Canafax
Title:

Senior Vice President, General Counsel,

Corporate Secretary and Chief Compliance Officer

 

BABCOCK & WILCOX ENTERPRISES, INC. By: /s/ E. James Ferland Name: E. James
Ferland Title: Chief Executive Officer

[SIGNATURE PAGE TO EMPLOYEE MATTERS AGREEMENT]